Exhibit 10.8

METRO SQUARE
OFFICE LEASE AGREEMENT

LEASE SUMMARY

THIS LEASE SUMMARY IS INTENDED AS A QUICK REFERENCE TO SPECIFIC PROVISIONS OF
THE SUBJECT LEASE AGREEMENT AND NOT AS PART THEREOF. IN THE EVENT OF ANY
CONFLICT BETWEEN THIS LEASE SUMMARY AND THE SUBJECT LEASE AGREEMENT, THE
PROVISIONS OF THE LEASE SHALL GOVERN AND CONTROL.

DATE OF LEASE:

______________________________

LANDLORD

Southpark Corporate Center, L.L.C.

Address: ________________________________
Attn: ________________________
________________________________
________________________________

Telephone: (       )                                                         
Facsimile: (       )                                                         

TENANT:

_____________________________________________ a(n)
_________________________________________ (Individual, corporation,
general/limited partnership, limited liability company, trust or other entity
and state of registration, if applicable)

Address: ________________________________
Attn: ________________________
________________________________
________________________________

Telephone: (       )                                                         
Facsimile: (       )                                                         

TRADE NAME:

___________________________________________

PREMISES:

Building _______; Suite _____________________

Rentable Floor Area - ______________ sf; Usable Floor Area - ___________________
sf

Prorata Share - _________________%

USE:

____________________________________________

EXPANSION OPTION(S):

____________________________________________

TERM:

____________________________________________

COMMENCEMENT DATE:

____________________________________________

EXPIRATION DATE:

____________________________________________

RENEWAL OPTION(S):

____________________________________________

RENT:

____________________________________________

SECURITY DEPOSIT:

____________________________________________

PARKING ALLOCATION:

____________________________________________

REAL ESTATE BROKER(S):

____________________________________________

SPECIAL PROVISIONS:

____________________________________________

____________________________________________

METRO SQUARE
OFFICE LEASE AGREEMENT

THIS METRO SQUARE OFFICE LEASE AGREEMENT (this "Lease") is made February 4,
2000, between SOUTHPARK CORPORATE CENTER, L.L.C., a Delaware limited liability
company ("Landlord"), and E-LOAN, INC., a Delaware Corporation ("Tenant").

w i t n e s s e t h

:



IN CONSIDERATION OF the mutual covenants and conditions hereinafter set forth,
Landlord and Tenant hereby agree as follows:

 1.  DEMISED PREMISES.
      1. Description of Premises. Landlord and Tenant agree that Tenant shall
         lease from Landlord those certain Premises (the "Premises") as shown
         cross-hatched on the floor plan attached hereto as Exhibit "A". The
         Premises contain the fixtures, improvements, and other property now
         installed, plus any improvements to be made pursuant to this Lease. The
         Premises are located in Building "E" (the "Building") of Metro Square,
         an office development comprised of seven separate office buildings (the
         "Project") located at 3563 Philips Highway, Jacksonville, Florida,
         32207, on the parcel of land described in Exhibit "B" attached hereto
         (the "Land"). A site plan depicting the entire Project is attached
         hereto as Exhibit "C".
      2. Floor Area of the Premises. The net rentable floor area of the Premises
         is approximately 24,000 square feet, based on measurements made using
         the American National Standard Method of Measuring Floor Area in Office
         Buildings, ANSI 265.1-1996, published by the Building Owners and
         Managers Association International (BOMA Standards). The net rentable
         floor area of the Premises shall be recalculated using the same BOMA
         Standards following preparation of the preliminary space plan of the
         Premises; and upon completion of the Tenant Improvements (as
         hereinafter defined), the net rentable floor area shall again be
         recalculated using BOMA Standards and restated as part of a "Memorandum
         of Commencement" to be prepared by Landlord as provided in this Lease.
      3. Common Areas.
          a. Tenant and its agents, employees, and invitees have the
             nonexclusive right, with tenants of the Project and others
             designated by Landlord, to the free use of the those areas located
             in and around the Project that are intended to be used in common
             (the "Common Areas") for their customary purposes, such as: the
             public lobbies, hallways, stairwells and elevators located in
             Project buildings; the sidewalks, parking areas, driveways,
             pedestrian walkways and other similar public areas and access ways
             located in and around the Project; and the drainage and utility
             systems servicing the Project.
          b. Landlord reserves the right at anytime to: (i) locate and relocate
             buildings within the Project ("Project Buildings"). automobile
             parking areas, and driveways: (ii) change the number of Project
             Buildings. the dimensions of Project Buildings, and the number of
             floors in any of the Project Buildings; (iii) modify the identity
             and the signage of the Project, and of the Project Buildings;
             (iv) construct other improvements in the Project; (v) restrict
             usage of certain parking and loading areas for the benefit of
             certain tenants, provided that such restrictions do not
             unreasonably limit the parking and loading areas available to
             Tenant; (vi) prohibit or permit under conditions imposed by
             Landlord, the placement of signage within the Common Areas; (vii)
             restrict employee parking to certain portions of the Common Areas
             and to establish, in the Rules and Regulations, procedures to hold
             each Project tenant responsible for their enforcement of this
             restriction, including the imposition of fines; (viii) add
             additional property to the Common Areas, and to reduce the Common
             Areas, and to enter into, modify, or release covenants, easements,
             or other agreements with the owners of adjacent properties, to
             permit, govern, or restrict usage of the Common Areas by such
             adjacent properties; and (ix) make such other modifications to or
             use of the Common Areas as Landlord deems necessary or desirable.
             In the case of each of the foregoing provisions, and except during
             periods of construction and maintenance, reasonable access to the
             Premises and the parking facilities will not be materially
             impaired.
          c. The use of the Common Areas is subject to the terms of all
             covenants, conditions, restrictions, and easements applicable to
             the Project and the Land, as may be recorded in the public records
             of Duval County, from time to time.
          d. Landlord may, from time to time, engage security services to police
             the Common areas, and may without notice, terminate such services.
             Except as provided in Section 4.2a hereof Landlord shall not be
             responsible for the security of the Common Areas, and the use of
             the Common Areas will be at sole risk of Tenant, its invitees,
             customers and employees.
          e. Landlord is not liable if the amount of the Common Areas is
             diminished, nor shall Tenant be entitled to any compensation or
             diminution or abatement of Rent or Additional Rent unless otherwise
             specifically provided in this Lease. Diminution of the Common Areas
             will not be deemed constructive or actual eviction. Notwithstanding
             the foregoing, however, Tenant's parking space allowance, as set
             forth in Section 4.5 hereof, shall not be reduced as the result of
             any diminution of the Common Areas.
          f. The foregoing license granted to Tenant is subject to all
             restrictions set forth in this Lease, and the Rules and Regulations
             attached hereto, including without limitation, restrictions or
             parking and placement of signs.
     
      4. Use of Premises.
          a. Tenant shall use the Premises for general administrative office
             space purposes only, unless Landlord gives its advance written
             consent to another use. Landlord warrants that applicable laws,
             ordinances, regulations, and restrictive covenants permit the
             Premises to be used for general office space purposes. Tenant shall
             not create a nuisance or use the Premises for any immoral or
             illegal purposes. Notwithstanding any provision hereof to the
             contrary, Tenant may use the Premises only for uses permitted by
             applicable law, zoning ordinance and other governmental rules and
             regulations. It is understood and agreed that there are no
             restrictive covenants applicable to the Project, recorded in the
             public records of Duval County, Florida. Tenant may use the
             Premises only in material compliance with the "Rules and
             Regulations" as provided in this Lease.
          b. In addition to and without limitation of the foregoing, Tenant may
             maintain (for uses by Tenant and its employees, customers and
             invitees): (i) conference and/or meeting facilities; (ii)
             libraries; (iii) coffee bars; (iv) support staff facilities
             (including without limitation word processing and copy facilities);
             (v) lunchrooms and kitchen facilities for use by Tenant and its
             employees and invitees (including vending machines and microwave
             ovens for use by Tenant and its employees and invitees (including
             vending machines and microwave ovens for use by Tenant and its
             employees and invitees, subject, however, to applicable legal
             requirements); and (vi) storage space incidental to general
             administrative office purposes.
     
      5. Improvements to the Premises. Prior to the Commencement Date (as
         defined below), Landlord shall make certain initial improvements to the
         Premises (the "Tenant Improvements") in accordance with Exhibit "D"
         (the "Work Letter Agreement"). The Tenant Improvements shall be
         completed in a good and workmanlike manner and comply with all
         applicable laws, ordinances, rules, and regulations of governmental
         authorities. Any other alterations or improvements to the Premises
         shall be constructed and installed at Tenant's expense, subject to
         Landlord's prior written approval and otherwise in accordance with the
         provisions of this Lease.
      6. Radon Gas Statutory Notice. RADON GAS: Radon is a naturally occurring
         radioactive gas that, when it has accumulated in a building in
         sufficient quantities, may present health risks in persons who are
         exposed to it over time. Levels of radon that exceed federal and state
         guidelines have been found in buildings in Florida. Additional
         information regarding radon and radon testing may be obtained from your
         county health department.
      7. Option to Expand. Tenant shall have the option to expand the Premises
         ("Expansion Option"), at any time and from time to time, to include
         contiguous floor area ("Expansion Space") in Building "E", subject to
         the following covenants and conditions:
          i.   Tenant shall give Landlord written notice ("Expansion Notice")
               electing to exercise the Expansion Option at any time during the
               Term or any "Renewal Term" (as hereinafter defined); provided
               that upon giving an Expansion Notice, Tenant shall have not less
               than thirty-six (36) months remaining in the Term or then current
               Renewal Term. Tenant shall be permitted to exercise the "Renewal
               Option" (as hereinafter defined) in order to satisfy the
               foregoing requirement.
          ii.  Tenant shall not be in default under this Lease when the
               Expansion Notice is given nor when Landlord is obligated to
               deliver the Expansion Space.
          iii. The Expansion Space identified by Tenant in any Expansion Notice
               must be contiguous to the then current Premises and shall result
               in an increase to the net rentable floor area of the Premises of
               not less than 2,500 square feet; provided dirt Tenant shall not
               be permitted to exercise the Expansion Option with respect to any
               portion of Building "E" that is leased by Landlord to another
               tenant as of the date of the Expansion Notice (regardless of
               whether that tenant is then currently occupying such space),
               including any right of such other tenant to renew or extend the
               term of its lease agreement. It is further understood and agreed
               that the configuration of any Expansion Space identified by
               Tenant shall be subject to Landlord's reasonable approval as to
               the floor plan configuration; and if, as a result of Tenant
               taking certain Expansion Space, Landlord would be left with less
               than 3000 square feet of net rentable floor area available to
               lease in Building "E" (the "remaining space"), then Tenant shall
               be required to accept such remaining space as part of the
               Expansion Space.
          iv.  The Expansion Space shall, in each instance, be delivered to
               Tenant with the Tenant Improvements completed in accordance with
               the Work Letter Agreement, provided that the Tenant Improvement
               Allowance set forth in the Work Letter Agreement shall be
               adjusted as hereinafter set forth. The Tenant Improvement
               Allowance rate shall be increased at the rate of five percent
               (5%) annually, as of the anniversary of the Commencement Date;
               however, having made the appropriate annual adjustment, the
               resulting Tenant Improvement Allowance rate shall then be further
               adjusted by multiplying by a fraction, the numerator being the
               number of full calendar months remaining in the Lease Term as of
               the date of the Expansion Notice and the denominator being sixty
               (60) months.
          v.   Notwithstanding any provision hereof to the contrary, Tenant
               shall also have the right to exercise the Expansion Option as to
               any portion of Building "E" that is subject to a bonafide offer
               to lease such space made to Landlord by an unaffiliated third
               party; provided that Landlord shall not be permitted to offer
               space in Building "E" for lease at any time prior to the thirty
               (30) day period following the Commencement Date (the "Lockout
               Period"). Following the Lockout Period, Landlord shall give
               Tenant written notice of any such bonafide offer to lease, and
               Tenant shall have a period of ten (10) business days following
               the effective date of Landlord's written notice during which to
               give Landlord an Expansion Notice electing to exercise this
               Expansion Option with respect to all (but not part) of the floor
               area of Building "E" which is the subject of said bonafide offer
               to lease. Notwithstanding the increase in Base Rent as the result
               of the addition of any Expansion Space, in the event that Tenant
               exercises the Expansion Option in response to Landlord's notice
               of a bonafide offer to lease such space, Tenant's obligation to
               pay Landlord rent on such Expansion Space shall, for a period of
               one hundred twenty (120) days following the Expansion Notice, be
               limited to the "Shell Rental Rate" (as hereinafter defined), plus
               Tenant' s prorata share of the Operating Expenses and Real Estate
               Taxes and any other Additional Rent due with respect to such
               Expansion Space during said 120-day period. The "Shell Rental
               Rate" shall be equal to the product of (A) the net rental floor
               area of the subject Expansion Space, multiplied by (B) a monthly
               rental rate of SIX AND NO/100 DOLLARS ($6.00) per square foot.
          vi.  Effective as of the date of any Expansion Notice, the subject
               Expansion Space shall become part of the Premises and subject to
               all of the terms and conditions of this Lease; provided that:
               (A) the Base Rent shall be increased at the same rental rate then
               applicable to the Premises and in proportion to the increase in
               the net rentable floor area of the Premises (subject to any
               applicable Shell Rental Rate); (B) Tenant's pro rata share shall
               be increased to reflect the additional net rentable floor area of
               the Premises; (C) the Security Deposit shall be increased by an
               amount equal to the increase in the monthly installment of Base
               Rent (plus sates tax) resulting from the addition of the
               Expansion Space; (D) the principal amount of the letter of credit
               to be provided by Tenant pursuant to Section 3.6 hereof shall be
               increased in an amount equal to the sum of Landlord's expenses
               incurred in connection with the cost of any Tenant Improvements
               to the Expansion Space and the real estate leasing commissions
               paid to the Landlord's and/or Tenant's Broker; and (E) Tenant
               shall be entitled to use six (6) additional Project parking
               spaces per 1,000 square feet of net rentable floor area added to
               the Premises.
          vii. Landlord shall prepare a written amendment to this Lease
               reflecting the modifications of the terms and conditions hereof
               as set forth above, and Tenant shall, within ten (10) days
               following receipt of such amendment, execute and return same to
               Landlord. Notwithstanding the date such amendment to this Lease
               is executed, the modifications set forth therein shall be
               effective as of the date of the Expansion Notice as set forth
               above.

 2.  TERM OF LEASE.
      1. Commencement and Expiration Dates. The term of this Lease (the "Term")
         shall commence on the date (the "Commencement Date") which is the
         earlier of either: (i) the date Tenant takes possession and occupies
         the Premises for the purpose of normal business operations; or (ii) the
         first business day following the date of Landlord's delivery of the
         Premises to Tenant with all Tenant Improvements to be constructed and
         installed by Landlord in a substantially complete condition (as defined
         below). The Term shall continue following the Commencement Date for a
         period of sixty-three (63) full calendar months and shall expire on the
         date (the "Expiration Date") which is the last day of the final full
         calendar month of the Term following the Commencement Date.
      2. Substantial Completion. Landlord shall use its best efforts to
         substantially complete the Premises in accordance with the Work Letter
         Agreement (Exhibit "D") by July 14, 2000 ("Target Date"). Landlord
         shall give Tenant at least fifteen (15) days advance written notice of
         the estimated substantial completion date if different from the Target
         Date. If the estimated substantial completion date changes at any time
         after Landlord gives notice, then Landlord shall give fifteen (15) days
         advance notice of the new estimated substantial completion date.
         "Substantial Completion" shall mean:
          i.   completion of the Tenant Improvements in accordance with
               prevailing construction industry standards for comparable
               premises, so that (A) Tenant can use the Premises for their
               intended purposes without material interference to Tenant
               conducting its ordinary business activities and (B) the only
               incomplete items are minor or insubstantial details of
               construction, mechanical adjustments, or finishing touches like
               touch-up plastering or painting;
          ii.  securing a temporary or permanent certificate of occupancy from
               the local municipality;
          iii. Tenant, its employees, agents, and invitees, have ready access to
               the Building and Premises through the lobby, entranceways,
               elevators, and hallways;
          iv.  the decoration, fixtures, and equipment to be installed by
               Landlord are installed and in good operating order;
          v.   the Premises are ready for the installation of any equipment,
               furniture, fixtures, or decoration that Tenant will install;
          vi.  the following items are installed and in good operating order:
               (A) building lobby, if any; (B) hallways on floor on which
               Premises are located (including walls, flooring, ceiling,
               lighting, etc.), if any; (C) elevators (if any), utilities, and
               plumbing serving the Premises; (D) heating, ventilation and air
               conditioning equipment ("HVAC"); and (E) the doors and hardware;
               and
          vii. the Premises are broom clean.
     
         In the event that Substantial Completion of the Tenant Improvements is
         delayed beyond the date ninety (90) days following the Target Date,
         then Tenant shall have the right to terminate this Lease upon giving
         Landlord written notice thereof prior to Landlord actually achieving
         Substantial Completion; provided, however, that to the extent that the
         delay in Landlord's Substantial Completion of the Tenant Improvements
         is due to "Tenant Delay" or Unavoidable Delay" (as provided in the Work
         Letter Agreement), said 90-day period shall be extended by the total
         number of days attributable to both Tenant Delay and Unavoidable Delay.
     
      3. Memorandum of Commencement. Within thirty (30) days after the
         Commencement Date, Landlord and Tenant shall confirm in writing the
         Commencement Date and the Expiration Date in a "Memorandum of
         Commencement" prepared by Landlord. The Memorandum of Commencement
         shall also reflect any adjustment to the net rentable floor area and
         "Tenant's prorata share" (as defined below) made in accordance with
         this Lease.
      4. Inspection and Punchlist. Prior to the Commencement Date, Landlord and
         Tenant shall inspect the Premises, have all systems demonstrated, and
         prepare a punchlist, which shall list incomplete, minor, or
         insubstantial details of construction; necessary mechanical
         adjustments; and finishing touches as needed. Landlord will complete
         the punchlist items within a reasonable time following the Commencement
         Date. Landlord will promptly correct any latent defects as they become
         known, if Tenant notifies Landlord of the defect within thirty (30)
         days after Tenant first learns of the defect. Notwithstanding any
         provision hereof to the contrary however, Landlord's completion of any
         punchlist items shall not delay the Commencement Date or result in any
         abatement of Rent or Additional Rent due.
      5. Option to Renew. Tenant shall have the option to renew ("Renewal
         Option") the Term for three (3) successive periods ("Renewal Term(s)")
         of thirty-six (36) months each, subject to the following covenants and
         conditions:
          i.   Tenant shall give Landlord written notice ("Renewal Notice")
               electing to exercise the Renewal Option not later than six (61
               months prior to the expiration of the Term or the then current
               Renewal Term, as the case may be.
          ii.  Tenant shall not be in default under this Lease when the Renewal
               Notice is given nor when the Renewal Term is scheduled to
               commence.
          iii. Upon giving a Renewal Notice, the Term of this Lease shall be
               deemed to be extended as of the date of such Renewal Notice for a
               period of thirty-six (36) months, and the Expiration Date shall
               be extended accordingly.
          iv.  Except as otherwise provided below, the rights and obligations of
               both Landlord and Tenant under this Lease during each Renewal
               Term shall be the same as applicable during the original Term,
               including the continued Two and 50/100 percent (2.5%) annual
               increase of the Base Rent due during each ensuing "Lease Year"
               (as hereinafter defined).
          v.   Landlord shall not be required to make any additional
               improvements to the Premises as a result of Tenant exercising any
               Renewal Option. However, should Tenant elect to exercise the
               Renewal Option, and provided Tenant is not in default hereunder,
               Landlord shall provide Tenant with a "refurbishment allowance" of
               up to Three and 00/100 Dollars ($3.00) per square foot of
               Premises net rentable floor area for the first Renewal Term,
               which amount shall be increased five percent (5%) for each
               successive Renewal Term. The refurbishment allowance shall, in
               each instance, be due and payable to Tenant upon Landlord's
               receipt of written evidence of costs and expenses incurred by
               Tenant in refurbishing the Premises following the commencement of
               each Renewal Term.
     
      6. Tenant's Right to Cancel Lease. Tenant shall have the right to cancel
         this Lease (the "Cancellation Right") as of the third (3rd) anniversary
         of the Commencement Date, provided that: (i) the Cancellation Right may
         not exercised if Tenant is in default under this Lease; (ii) Tenant
         shall give Landlord written notice exercising the Cancellation Right
         not later than the date one hundred eighty (180) days prior to the
         third anniversary of the Commencement Date; and (iii) as a condition to
         such cancellation, Tenant shall pay Landlord a cancellation fee in an
         amount equal to the sum of Landlord's unamortized costs and expenses
         incurred in connection with (A) the real estate commissions, attorney
         fees and other costs incurred in executing this Lease and (B) the
         construction and installation of the Tenant Improvements. For the
         purposes of this Section 2.6, Landlord's cost and expenses shall be
         amortized over the initial Term.

 3.  RENT AND SECURITY.
      1. Base Rent.
          a. Tenant shall pay to Landlord the sum of TWO HUNDRED FORTY THOUSAND
             and No/100 Dollars ($240,000.00) per annum as the "Base Rent" due
             for the Term; which amount shall be payable in equal monthly
             installments of TWENTY THOUSAND and No/100 Dollars ($20,000.00). If
             the Term does not begin on the first day or end on the last day of
             a calendar month, then the Base Rent for that partial month shall
             be prorated by multiplying the monthly Base Rent by a fraction, the
             numerator of which is the number of days of the partial month
             included in the Term and the denominator of which is the total
             number of days in the full calendar month. The Base Rent shall be
             paid in advance on the first day of each calendar month during the
             Term without advance notice, demand, offset, or deduction, unless
             such offset or deduction is made by Tenant as expressly permitted
             in this Lease or to recover any unpaid (non-appealable) arbitration
             award or court judgment Tenant has against Landlord. All Base Rent
             and Additional Rent (defined below) shall be paid to Landlord at
             the address specified in this Lease for any notice to be given
             hereunder, or as Landlord may otherwise specify in writing to
             Tenant.
          b. The Base Rent shall be subject to adjustment as follows: Beginning
             as of the Commencement Date, each successive twelve (12) full
             calendar month period of the Term shall be deemed to be a "Lease
             Year"; provided that should the Term commence on a date other than
             the first day of a calendar month, the first Lease Year shall also
             include the partial calendar month of the Commencement Date; and
             further provided that the last Lease Year shall end as of the
             Expiration Date or earlier termination date of this Lease.
             Commencing as of the second Lease Year and continuing for each
             Lease Year of the Term, the annual Base Rent shall be increased
             each Lease Year to an amount equal to One Hundred Two and 50/100
             Percent (102.5%) of the Base Rent payable during the prior Lease
             Year. (i.e. The Base Rent payable during the ensuing Lease Year
             shall be determined by multiplying the Base Rent payable during the
             prior Lease Year by a factor of 102.5.) If any Lease Year is less
             than twelve (12) calendar months, the Base Rent due for that Lease
             Year shall be prorated on a monthly basis.
          c. Notwithstanding any provision of this Lease to the contrary, the
             Base Rent due hereunder shall be reduced as follows:
              i.   The Base Rent installments due for the first three (3) full
                   calendar months of the initial Term shall be abated in full.
              ii.  Subject to the three (3) month full abatement set forth in
                   (i) above, the Base Rent due for the period from the
                   Commencement Date through the end of the fifth (5th) full
                   calendar month of the initial Term, shall be based on an
                   annual Base Rent in the amount of One Hundred Fifty Thousand
                   and No/100 Dollars ($150,000.00), and therefore payable in
                   monthly installments of $12,500.00 (which amount reflects
                   payment of rent on approximately 15,000 square feet of net
                   rentable floor area).
              iii. The Base Rent due from the beginning of sixth (6th) through
                   the end of the ninth (9th) full calendar months of the
                   initial Term shall be based on an annual Base Rent in the
                   amount of TWO HUNDRED THOUSAND AND NO/100 DOLLARS
                   ($200,000.00), and therefore payable in monthly installments
                   of $16,667.00 (which amount reflects payment of rent on
                   approximately 20,000 square feet of net rentable floor area).
              iv.  Beginning as of the tenth (10th) full calendar month of the
                   initial Term, the Base Rent shall be due in the amounts as
                   otherwise set forth above (which amount reflects payment of
                   rent on approximately 24,000 square feet of net rentable
                   floor area).
     
      2. Late Charges and Interest. If Tenant fails to pay part or all of the
         Base Rent or Additional Rent (defined below) within five (5) days after
         it is due, Tenant shall also pay: (i) a late charge equal to five
         percent (5%) of such unpaid Base Rent and Additional Rent; to cover
         Landlord's additional administrative costs; plus, (ii) interest at
         eighteen percent (18%) per annum or the maximum rate then allowed by
         applicable law, whichever is less, on the remaining unpaid amount,
         retroactive to the date originally due until paid.
      3. Additional Rent.
         Definitions
         .
          i.   "Tenant's pro rata share" shall initially be Six and 46/100
               percent (6.46%), which amount is calculated by dividing the
               estimated net rentable floor area of the Premises by the total
               combined net rentable floor area of all Project buildings
               (currently 371,335 square feet) and multiplying the result by
               100; provided that Tenant's pro rata share shall be recalculated
               from time to time by Landlord as provided herein and in the event
               that the rentable floor area of either the Premises or the
               Project is materially altered during the Term.
          ii.  "Property" means the Land and the Project office buildings and
               other improvements constructed thereon, including the equipment
               and systems installed as a part thereof.
          iii. "Real Estate Taxes" means (A) the real property taxes and
               currently due installments of assessments, special or otherwise,
               imposed upon the Property, and (B) the reasonable legal fees,
               costs, and disbursements incurred for proceedings to contest,
               determine, or reduce Real Estate Taxes, but only to the extent
               the Real Estate Taxes are reduced. Notwithstanding the foregoing
               however, Real Estate Taxes shall exclude: federal, state, or
               local income taxes; franchise, gift, transfer, excise, capital
               stock, estate, succession, or inheritance taxes; and penalties or
               interest for late payment of Real Estate Taxes.
          iv.  "Operating Expenses" means the reasonable, actual and necessary
               out-of- pocket expenses incurred by Landlord that are directly
               attributable to the operation, maintenance, management, and
               repair of the Project, as determined under generally accepted
               accounting principles consistently applied (except Landlord may
               use its normal accrual method of accounting), including: without
               limitation the following: (A) salaries, wages, state and federal
               payroll taxes (including unemployment taxes, and social security
               taxes) and other expenses related to uniforms, vacation, holiday,
               leave of absence, insurance, welfare, retirement, and other
               fringe benefits that are paid to employees, independent
               contractors, or agents of Landlord engaged in the operation,
               repair, management, maintenance and security of the Project
               (excluding executive personnel); (B) repairs and maintenance of
               the Project and the cost of supplies, tools, materials, and
               equipment for Project repairs and maintenance, that under
               generally accepted accounting principles consistently applied,
               would not be capitalized; (C) the installation, maintenance,
               repair and replacement of signage for the Project, or buildings,
               except for the initial cost of constructing the original signage;
               (D) installation, irrigation, maintenance, and replacement of
               landscaping within the Common Areas, and alterations to the
               Common Areas and maintenance of all drainage structures, except
               for the cost of installing the original landscaping; (E) parking
               lot and driveway cleaning, maintenance, signage, striping,
               coating and lighting; (F) costs relating to adjacent properties
               outside of the Project which benefit the Project such as parking
               areas, driveways, or drainage facilities whether such costs are
               incurred directly by Landlord or are payable to the adjacent
               property owners or third party if such costs would, except for
               being used outside of the Project Center, be properly chargeable
               as Operating Expenses; (G) any costs for substituting work,
               labor, materials, or services in place of any of the above items,
               or any additional work, labor, materials, services, or
               improvements to comply with any governmental laws, rules,
               regulations, or other requirements applicable to the Project
               enacted after the completion of the initial construction of the
               Project that, at the time of substitution or addition, are
               considered Operating Expenses under generally accepted accounting
               principles consistently applied; (H) premiums and other charges
               incurred by Landlord for insurance on the Project and for
               employees specified above, including fire and extended coverage
               insurance, earthquake, windstorm, hail, and explosion insurance,
               public liability and property damage insurance, workers'
               compensation insurance, lost rents and business interruption
               insurance, and any other insurance Landlord is required to carry
               under this Lease, and any other insurance as is customarily
               carried by operators of comparable first class office buildings
               in the Jacksonville, Florida, area; (I) costs incurred for
               inspection and servicing, including all outside maintenance
               contracts necessary or proper for the maintenance of the
               Property, such as janitorial and window cleaning, rubbish
               removal, exterminating, water treatment, elevator, electrical,
               plumbing, and mechanical equipment, and the cost of materials,
               tools, supplies, and equipment used for inspection and servicing;
               (J) costs incurred for electricity, water, gas, fuel, or other
               utilities to Common Areas; (K) sales, use, and excise taxes on
               goods and services purchased by Landlord on items included as
               Operating Expenses; (L) license, permit, and inspection fees for
               the Property; (M) auditor's fees for public accounting; (N) legal
               fees and costs related to the operation of the Property, but
               excluding those relating to disputes with tenants, based upon
               Landlord's negligence or other tortious conduct, relating to
               enforcing any leases (except for enforcing lease provisions for
               the benefit of the Project tenants generally), or relating to the
               defense of Landlord's title to, or interest in, the Property; (O)
               a property management fee that is reasonable and customary for
               properties comparable to the Property that are located in
               Jacksonville, Florida; (P) the annual amortization over its
               useful life with a reasonable salvage value on a straight-line
               basis of the costs of any capital improvements made by Landlord
               and required by any changes in applicable laws, rules, or
               regulations of any governmental authorities enacted after the
               Property was fully assessed as a completed and occupied unit and
               the date of this Lease; (Q) the annual amortization over its
               useful life with a reasonable salvage value on a straight-line
               basis of the costs of any equipment or capital improvements made
               by Landlord after the Property was fully assessed as a completed
               and occupied unit and the date of this Lease, as a labor-saving
               measure or to accomplish other savings in operating, repairing,
               managing, or maintaining of the Property, but only to the extent
               of the savings realized as the result of such equipment or
               capital improvements; (R) the annual amortization over its useful
               life on a straight-line basis of the costs of any exterior window
               draperies provided by Landlord and the carpeting in the Common
               Areas; and (S) other costs reasonably necessary to operate,
               repair, manage, and maintain the Property in a first class manner
               and condition.
          v.   Notwithstanding any provision of this Lease to the contrary
               however, Operating Expenses shall not include the following: (A)
               Real Estate Taxes; (B) leasing commissions, costs, disbursements,
               and other expenses incurred for leasing, renovating, or improving
               space for tenants of the Property; (C) costs incurred by Landlord
               in discharging its obligation to construct and install the Tenant
               Improvements as provided in this Lease; (D) costs (including
               permit, license, and inspection fees) incurred in renovating,
               improving, decorating, painting, or redecorating vacant space or
               space for Building tenants; (E) Landlord's cost of electricity or
               other service sold to other Property tenants for which Landlord
               is to be reimbursed as a charge over the Base Rent and Additional
               Rent payable under the lease with that tenant; (F) costs of a
               capital nature including capital improvements, capital repairs,
               capital equipment, and capital tools, as determined under
               generally accepted accounting principles consistently applied,
               except that the annual amortization of these costs shall be
               included to the extent expressly permitted in Subsection 3.3a.iv
               hereof; (G) depreciation and amortization on the Property, except
               as expressly permitted elsewhere in this Lease; (H) costs
               incurred because the Landlord or another Property tenant violated
               the terms of such tenant's lease; (I) interest on debt or
               amortization payments on mortgages or deeds of trust or any other
               debt for borrowed money; (J) compensation paid to clerks,
               attendants, or other persons in commercial concessions operated
               by Landlord; (K) rentals and other related expenses incurred in
               leasing air conditioning systems, elevators, or other equipment
               ordinarily considered to be of a capital nature, except equipment
               used in providing janitorial services that is not affixed to the
               Property; (L) items and services for which Tenant reimburses
               Landlord or pays third parties or that Landlord provides
               selectively to one or more Property tenants other than Tenant
               without reimbursement; (M) advertising and promotional
               expenditures: (N) repairs or other work needed because of fire,
               windstorm, or other casualty or cause insured against by Landlord
               or to the extent Landlord's insurance required under Section 5
               would have provided insurance, whichever is the greater coverage;
               (O) nonrecurring costs incurred to remedy structural defects in
               original construction materials or installations made part of the
               Property; (P) any costs, fines, or penalties incurred because
               Landlord violated any governmental rule or authority; (Q) costs
               incurred to test, survey, cleanup, contain, abate, remove, or
               otherwise remedy hazardous wastes or asbestos-containing
               materials from the Property, unless the wastes or
               asbestos-containing materials were in or on the Property because
               of Tenant's negligence or intentional acts; and (R) other
               expenses that under generally accepted accounting principles
               consistently applied would not be considered normal maintenance,
               repair, management, or operation expenses of the Property.
         
         Payment
         . Beginning as of the Commencement Date, Tenant shall be obligated to
         pay as "Additional Rent", Tenant's pro rata share of both the Operating
         Expenses and the Real Estates Taxes, as estimated in advance by
         Landlord for each calendar year of the Term. The Additional Rent shall
         be paid in monthly installments equal to one-twelfth of Landlord's
         estimated amount for that calendar year. Each installment of
         Additional-Rent shall be paid along with the Base Rent payment due for
         that month. The Additional Rent due for any partial month of occupancy
         shall be prorated on a daily basis. Additional Rent shall be paid based
         on Landlord's good faith estimate of the Operating Expenses and the
         Real Estate Taxes payable during each calendar year occurring during
         the Term; provided that Tenant's payment of Additional Rent due during
         the calendar year of the Commencement Date shall be based on an annual
         total of $2.25 per square foot of net rentable floor area, based on the
         following estimates for such calendar year:
          i.  Operating Expenses: $1.77 per square foot
          ii. Real Estate Taxes: $.48 per square foot
         
         It is further understood and agreed that Tenant's pro rata share of the
         Operating Expenses, excluding utility expenses and insurance premium
         costs, payable in any calendar year of the Term shall not exceed an
         amount equal to Tenant's pro rata share of the Operating Expenses due
         during the calendar year of the Commencement Date (less utility and
         insurance expense) increased by a factor of five percent (5%) (i.e.
         multiplied by 1.05) for each calendar year of the Term following the
         calendar year of the Commencement Date.
         
         Reconciliation
         . On or before March 31
         st
         of each calendar year during the Term following the calendar year of
         the Commencement Date, Landlord shall provide Tenant with a
         reconciliation statement showing (i) the total payments of Tenant's
         prorata share of the Operating Expenses and the Real Estate taxes as
         estimated by Landlord during the previous calendar year and (ii) the
         actual amount of Tenant's prorata share of the Operating Expenses and
         the Real Estate Taxes as incurred by Landlord during that previous
         calendar year. In the event that Landlord's reconciliation statement
         reflects an underpayment of Additional Rent by Tenant, Landlord shall
         also deliver to Tenant an invoice for such deficiency, and Tenant shall
         Day the amount due to Landlord within thirty (30) days following
         receipt of said invoice. Should Tenant fail to make full payment within
         said 30-day period, Tenant shall also be obligated to pay Landlord a
         late charge equal to five percent (5%) of the amount due) plus interest
         on the amount due from the end of such 30-day period until paid at the
         lesser of eighteen percent (18%) per annum or the maximum rate allowed
         by law. If Landlord's reconciliation statement reflects an overpayment
         of Additional Rent by Tenant, Tenant shall be entitled to receive a
         credit against the next payments) of Base Rent and Additional Rent due
         hereunder, anti any overpayment not credited to Tenant prior to the
         termination of this Lease shall be credited to any amount due Landlord
         as of such termination date, with any remaining balance to be refunded
         within sixty (60) days following such termination date. Landlord's
         annual reconciliation statement of Additional Rent shall also contain
         Landlord's estimate of Tenant's Additional Rent obligations for that
         ensuing calendar year; provided that until such time as Tenant receives
         Landlord's annual reconciliation statement, Tenant shall continue
         making the same monthly payment of Additional Rent due during the
         preceding calendar year. Delivery of Landlord's annual reconciliation
         statement after March 31
         st
         shall not be deemed to be a waiver of any right or obligation
         hereunder. The provisions of this Subsection shall survive the
         expiration of earlier termination of this Lease.
         Tenant's Audit Rights
         . Provided Tenant gives Landlord written notice of objection within
         thirty (30) days following receipt of Landlord's annual reconciliation
         statement, Tenant shall have the right, for a period of sixty (60) days
         following the date of Tenant's notice of objection, to inspect
         Landlord's books and records pertaining to the reconciliation of
         Additional Rent for the previous calendar year and the projection of
         Additional Rent for the current calendar year. Tenant's audit of
         Landlord's books and records must be conducted in the office of
         Landlord's property manager during normal business hours upon
         reasonable advance written notice to Landlord. The books and records
         shall be kept by Landlord in accord with generally accepted accounting
         principles consistently applied. If Tenant disputes the accuracy of
         Landlord's annual reconciliation statement, Tenant shall still pay the
         amount shown owing. Tenant may, however, within said 60-day inspection
         period, begin arbitration of any dispute as provided in this Lease.
         Tenant may recover that part of the Additional Rent paid (plus interest
         at eighteen percent (18%) per year or the maximum then allowed by
         applicable law, whichever is less), because of any errors in Landlord's
         annual reconciliation statement or Landlord's books and records
         pertaining to Additional Rent. If Tenant does not file for arbitration
         within said 60-day period, then Tenant shall be deemed to have accepted
         as final the amount shown owing on the Landlord's annual reconciliation
         statement.
         Gross-Up of Operating Expenses
         . In the event that less than 95% of the net rentable floor area of the
         Project is leased during any calendar year of the Term, Landlord's
         projection of the Operating Expenses to be incurred during such
         calendar year shall be adjusted ("grossed-up") to reflect that amount
         of Operating Expenses that would be reasonably expected to be incurred
         during such calendar year if the Project was 95% occupied. In
         grossing-up the Operating Expenses, Landlord shall adjust only those
         expenses that would be reasonably anticipated to increase in proportion
         to the occupancy of the Project. In preparing the annual reconciliation
         statement, Landlord shall also gross-up the Operating Expenses actually
         incurred during the previous calendar year to reflect the amounts that
         would have been incurred if 95% of the net rentable floor area of the
         Project had been occupied during such calendar year.
         Real Estate Tax Calculations
         . In making projections of the annual Real Estate Taxes pursuant to
         this Subsection, Landlord shall base such projections on Landlord's
         reasonable estimate of the assessed value of the Project and the
         millage rate to be applied by the taxing authority; and such
         projections shall reflect the gross amount of Real Estate Taxes for
         such calendar year. In preparing the annual reconciliation statement,
         Landlord's calculations shall be based upon the Real Estate Taxes
         actually paid for the previous calendar year, taking into account any
         discount received for early payment. Landlord shall not be required to
         gross-up Real Estate Taxes. Should Landlord successfully contest the
         amount of Real Estate Taxes assessed in any calendar year of the Term,
         any reduction in the Real Estate Taxes for that calendar year, less the
         cost of contesting the original assessment, shall be reflected in
         Landlord's annual reconciliation statement.
         Special Services
         . Tenant shall be obligated to pay, as Additional Rent, Tenant's
         proportionate share of any Special Operating Expenses on account of
         Special Services furnished to the Premises, if any, determined by
         dividing the net rentable floor area of the Premises by the total net
         rentable floor area of all premises being furnished the respective
         Special Services. "Special Services" shall include any services
         furnished by Landlord to Tenant and any other Project tenants based on
         specific needs or requirements not common to Project tenants as a whole
         and not considered to be among the services provided by Landlord that
         are included in the computation of the Operating Expenses. "Special
         Operating Expenses" shall include the costs and expenses incurred by
         Landlord as a consequence of providing any Special Services.
     
      4. Rent Taxes. In addition to the payments of the Base Rent and the
         Additional Rent, Tenant shall pay to Landlord, along with any such
         payments, a sum equal to the sales tax imposed by the State of Florida,
         Duval County, or any other taxing authority, as well as any other tax
         on rental payments or similar charge now existing or hereafter imposed
         on the privilege of leasing space or collection of rent.
      5. Personal Property Tax. Before delinquency Tenant shall pay taxes
         assessed during the Term against trade fixtures or personal property
         placed by Tenant in the Premises. If these taxes are assessed against
         the Property, Tenant shall pay its share of such taxes to Landlord
         within ten (10) days after receiving Landlord's written statement
         setting forth the amount of taxes applicable to Tenant's personal
         property and the basis for the charge to Tenant. Tenant's failure to
         pay within the ten-day period shall entitle Landlord to the same
         remedies it has upon Tenant's failure to pay the Base Rent.
      6. Security Deposit.
          a. As of the execution date of this Lease, Tenant shall deposit the
             sum of TWENTY-ONE THOUSAND THREE HUNDRED AND NO/100 DOLLARS
             ($21,300.00) with Landlord, such amount (the "Security Deposit") to
             be held by Landlord as security for the performance by Tenant of
             each of the terms and provisions of this Lease on Tenant's part to
             be performed; provided that the amount of the Security Deposit
             shall be adjusted in the event that the net rentable floor area of
             the Premises is adjusted upon finalizing the preliminary space plan
             or in the event that the net rentable floor area of the Premises is
             adjusted upon finalizing the preliminary space plan or in the event
             Tenant exercises the Expansion Option.
          b. Landlord shall hold the Security Deposit in a separate
             interest-bearing account; provided that (i) the income tax due on
             interest earned shall be paid by Tenant and (ii) all accrued
             interest shall remain in such account and be held as part of the
             Security Deposit.
          c. Landlord may apply any part of the Security Deposit to satisfy any
             default of Tenant and any expenses arising from such default
             including, but not limited to, any damages or deficiency in payment
             of Base Rent or Additional Rent before or after re-entry by
             Landlord; provided that Tenant shall, upon demand, deposit with
             Landlord the full amount so applied, in order that Landlord shall
             have the full Security Deposit on hand at all times during the Term
             of this Lease. If Tenant shall comply fully with all of the terms
             of this Lease, then the Security Deposit shall be returned to
             Tenant after the Expiration Date of the Lease. In the event of a
             sale or lease of the Property or any portion thereof which includes
             the Building, Landlord may transfer the Security Deposit to the
             purchaser thereof, and Landlord shall thereupon be released from
             all liability for the return of the Security Deposit. This
             provision shall apply to every transfer or assignment of the
             Security Deposit to a new landlord. Tenant shall not be permitted
             to assign or encumber the Security Deposit.
     
      7. Additional Security.
          a. As of the execution date of this Lease, Tenant shall, in addition
             to the Security Deposit, provide Landlord with a letter of credit,
             in a substantially the form attached as Exhibit "G" to this Lease
             drawn on an FDIC-insured U.S. bank (the "issuing bank"), the face
             amount of such letter of credit (the "letter of credit") to be as
             follows:
              i.   For the first and second Lease Years, $500,000.00;
              ii.  For the third Lease Year. $410.000.00:
              iii. For the fourth Lease Year, $320,000.00; and
              iv.  For the fifth Lease Year, $160,000.00;
         
             provided that the face amount of the letter of credit shall be so
             reduced by the issuing bank only upon presentation of a "Reduction
             Certificate", as defined in Exhibit "G". Commencing as of the
             second (2nd) Lease Year, and during January of each succeeding
             Lease Year, Tenant shall have the right to give Landlord a written
             request for a Reduction Certificate, and within fifteen (15) days
             following the effective date of such request, Landlord shall
             deliver to Tenant either a Reduction Certificate or written notice
             of any defaults) by Tenant under n this Lease, the existence of
             which permits Landlord to refuse to deliver the Reduction
             Certificate as requested. In the event that Landlord refuses to
             deliver a Reduction Certificate due to any defaults) by Tenant,
             Landlord shall, upon receipt of Tenant's request following
             satisfactory cure of such default(s), deliver the Reduction
             Certificate to Tenant as requested.
         
          b. Said letter of credit shall provide that it is being given to
             Landlord as security for Tenant's full and faithful performance of
             its obligations under this Lease and that, upon receipt of
             Landlord's written notice of demand, the issuing bank
             unconditionally agrees to pay the full amount of the letter of
             credit to Landlord; provided that Landlord's notice shall certify
             that Tenant is in default under this Lease and shall specify the
             nature of such default. A copy of Landlord's demand notice with
             respect to said letter of credit shall also be given to Tenant. In
             the event that Landlord draws upon Tenant's letter of credit, the
             amount received shall be applied as necessary to cure Tenant's
             default, and the remaining balance, if any, shall continue to be
             held by Landlord as part of the Security Deposit under this Lease.
             Notwithstanding any provision hereof to the contrary, however, the
             face amount of Tenant's letter of credit shall not be reduced as
             set forth above in the event that Tenant is in default under this
             Lease.

 4.  AFFIRMATIVE OBLIGATIONS OF LANDLORD AND TENANT.
      1. Compliance with Laws.
         Landlord's Compliance
         . Landlord warrants, that on the Commencement Date, the Building and
         the Premises (including all Tenant Improvements) will comply with all
         laws, ordinances, rules, and regulations of local, state and federal
         governmental authorities applicable thereto ("Applicable Laws"). During
         the Term, Landlord shall comply with all Applicable Laws regarding the
         Premises and Building, except to the extent Tenant must comply with
         respect to the Premises, as provided below in Section 4.1b.
         Tenant's Compliance
         . Tenant shall, at Tenant's expense, comply with all Applicable Law
         pertaining to Tenant's use and occupancy of the Premises. Tenant shall
         give Landlord prompt written notice of any notice Tenant receives
         pertaining to the non-compliance with any Applicable Laws pertaining to
         the Premises or Tenant's use thereof.
     
      2. Services and Utilities.
         Landlord's Obligations
         . Landlord shall be obligated to provide the following services and
         utilities: (i) maintenance of the Building interior (if any) and
         exterior Common Areas in a manner comparable to other first class
         office buildings located in Jacksonville, Florida; (ii) HVAC service to
         Common Areas only; (iii) landscaping maintenance; (iv) electrical
         utility service to interior and exterior Common Areas only; (v) pest
         control service to the Premises and all interior and exterior Common
         Areas; (vi) janitorial services to interior Common Areas, if any; (vii)
         window washing and pressure washing of Building exterior surfaces only;
         (viii) regular sweeping and maintenance of parking lot. including
         lighting: (ix) maintenance of elevators, if any, and any other
         equipment serving the Building or the Project tenants generally; (x)
         regular removal of typical administrative office trash from the
         dumpsters or other receptacles located in and around the Project as
         designated by Landlord for Tenant's disposal of such trash; and (xi)
         security service to the Premises and the Project, including without
         limitation the Common Areas and parking facilities, such security to be
         provided by unarmed security guards in stationary locations and/or on
         mobile patrol during the hours of 6:00 PM to 6:00 AM, Monday through
         Thursday, and 6:00 PM on Friday through 6:00 AM on Monday, and 24-hours
         per day on all federal, state and local observed holidays. Project
         security will be provided by Landlord's Project operation personnel
         during all other times. Landlord may, at Landlord's reasonable
         discretion, install cameras, sensors and alarm systems which monitor
         access points of interior courtyard areas.
         Tenant's Obligations
         .
          i.   Tenant shall, at Tenant's expense, obtain metered electrical
               power service to the Premises. Tenant shall promptly pay all
               expenses related to electrical power usage for the Premises and
               the HVAC equipment serving the Premises. Landlord shall not be
               responsible for any interruption to Tenant's HVAC system or
               electrical power service, except as may be due to negligence or
               willful misconduct of Landlord, its employees, contractors or
               agents.
          ii.  Tenant shall, at Tenant's expense, provide to the Premises (but
               not the Common Areas): (a) regular janitorial and trash removal
               services, all trash removed from the Premises to be placed in
               those dumpsters and other receptacles as designated by Landlord;
               (b) regular periodic cleaning of the carpets and other floor
               coverings as necessary to maintain same in good condition; (c)
               regular cleaning of the interior surfaces of all windows and
               walls within the Premises: periodic repainting and replacement of
               carpet and other floor coverings as necessary to maintain same in
               good and serviceable condition; and (e) any other service deemed
               necessary by Tenant in connection with Tenant's use and occupancy
               of the Premises, other than the services to be provided hereunder
               by Landlord. Should Tenant's permitted use of the Premises
               generate trash or other waste of a type not normally classified
               as office trash or in a volume disproportionate to the floor area
               of the Premises, Tenant shall reimburse Landlord on a monthly
               basis for the cost of any extra removal service or the placement
               and servicing of any additional or special dumpsters or other
               special receptacles.
          iii. Tenant shall, at Tenant's expense, install, repair and maintain
               all voice and data communication wiring and equipment necessary
               or desirable to Tenant's use of the Premises.
         
         Temporary Closing
         . Landlord may temporarily close the Building if required because of a
         life-threatening or Building-threatening situation. Landlord shall use
         its best efforts to close the Building during nonbusiness hours only.
         Interruption of Services
         . Landlord does not warrant that any services Landlord supplies will
         not be interrupted. Services may be interrupted because of accidents,
         repairs, alterations, improvements, or any reason beyond the reasonable
         control of Landlord, and in such event, Landlord shall not be liable to
         Tenant for damages nor shall such interruption be considered an
         eviction of Tenant or an unreasonable disturbance of Tenant's
         possession and use of the Premises so as to relieve Tenant from payment
         of Base Rent or Additional Rent or performance of Tenant's obligations
         under this Lease.
         Electric Utility Deregulation
         . It is understood and agreed that during the Term electrical utility
         service providers may be subject to deregulation, resulting in utility
         services being available from alternative providers. Landlord shall
         have the right, at any time and from time to time during the Term, to
         contract for electrical utility services from one or more service
         providers other than the utility company providing Such services as of
         the date of this Lease; and in such event, Tenant shall cooperate with
         Landlord as necessary to permit changes from one service provider to
         another, including allowing Landlord and the service providers) access
         to the electrical wiring and other equipment servicing the Premises.
     
      3. Repairs and Maintenance.
         Tenant's Care of Premises
         . Tenant shall, at Tenant's expense, keep the Premises in good order
         and condition, including without limitation HVAC equipment, windows,
         all non-structural partitions, ceilings, plumbing, electrical system,
         Tenant signage, and any other repairs and maintenance not otherwise
         required to be performed by Landlord hereunder. Tenant shall at no time
         commit waste of the Premises or any part of the Building or the
         Project. Tenant shall, at Tenant's expense, make repairs and
         replacements to the Premises or Building (including fixtures and
         equipment) needed because of Tenant's misuse or primary negligence,
         except to the extent that the repairs or replacements are covered by
         Landlord's insurance or the insurance Landlord is required to carry
         under this Lease; provided that Tenant shall not be required to make
         such repairs and replacements if the Lease is terminated due to
         casualty damages, condemnation, or Landlord's default.
         Landlord's Repairs
         . Landlord shall, at Landlord's expense, make the repairs and
         replacements necessary to maintain the Building (subject to Tenant's
         obligations to maintain the Premises as set forth in Section 4.3a
         hereof) and the Project in a condition comparable to other first class
         office buildings in the Jacksonville, Florida, area, including the
         Building roof, foundation, exterior walls, and all structural
         components, and all Building mechanical, electrical, HVAC, and plumbing
         systems serving the Building Common Areas; provided that, if any repair
         is required due to the primary negligence or misconduct of Tenant, its
         employees, contractors, agents, customers or other invitees, Landlord
         shall make sure repairs at Tenant's expense, which expense shall be
         treated as Additional Rent payable by Tenant within five (5) days of
         Landlord's notice of amount due.
         Time for Repairs
         . Repairs or replacements required pursuant to this Subsection shall be
         made within a reasonable time (depending on the nature of the repair or
         replacement needed) after receiving written notice from Tenant of the
         need for such repair or replacement.
         Landlord's Right to Make Repairs
         . If Tenant fails to make any repairs or replacements as required by
         this Lease, Landlord may at its notion cause such repairs or
         replacements to be made at Tenant's expense, and in such event, Tenant
         shall pay the reasonable cost thereof to Landlord as Additional Rent
         within five (5) days following Landlord's notice of the amount due.
         Tenant's HVAC Equipment
         . Subject to Landlord's obligations to furnish the Tenant Improvements,
         all HVAC equipment servicing the Premises shall be provided and
         installed by Tenant, at Tenant's expense. Landlord shall, however,
         cause Tenant's HVAC equipment to be regularly serviced by a licensed
         HVAC maintenance company as reasonably necessary to maintain such
         equipment in good working order and condition, subject to Tenant's
         obligation to pay the reasonable costs of such regular service and
         maintenance. Landlord shall periodically deliver to Tenant a statement
         reflecting the charges incurred in connection with the regular service
         and maintenance of ' Tenant's HVAC equipment, and Tenant shall pay
         Landlord the full amount of such charges within fifteen (15) days
         following delivery of Landlord's statement. Landlord shall, from time
         to time, obtain from other licensed HVAC maintenance companies
         competitive bids with respect to the regular service and maintenance of
         HVAC equipment belonging to Project tenants, thus insuring that the
         charges paid by Tenant for such services shall be fair and reasonable.
         Any major repairs necessary to keep Tenant's HVAC equipment operational
         and in good working order and all replacements of HVAC equipment not
         covered by warranty as to equipment furnished by Landlord shall be
         promptly made by Tenant, at Tenant's sole expense, using a licensed
         HVAC contractor approved by Landlord. Any damage to the Building,
         including the roof, incurred as a consequence of such HVAC repair or
         replacement shall be repaired by Tenant, at Tenant's sole expense,
         using a contractor approved by Landlord.
     
      4. Surrendering the Premises. Upon the Expiration Date, Tenant shall
         surrender the Premises to Landlord in the same broom clean condition
         that the Premises were in on the Commencement Date except for: ordinary
         wear and tear; damage by the elements, fire, and other casualty, unless
         Tenant would be required to repair same under this Lease; condemnation;
         damage arising from any cause not required to be repaired or replaced
         by Tenant; and Alterations to the Premise as permitted by this Lease,
         unless Landlord's consent to such Alterations was conditioned on the
         removal of same. Upon surrendering the Premises, Tenant shall remove
         from the Premises Tenant's personal property, trade fixtures, and any
         alterations required to be removed under this Subsection and repair any
         damage to the Premises caused by such removal. Any items not removed by
         Tenant as required above shall be considered abandoned. Landlord may
         dispose of abandoned items as Landlord chooses and charge Tenant for
         the cost of their disposal, less any revenues received by Landlord for
         their disposal.
      5. Parking. Landlord represents and warrants to Tenant that there are
         sufficient parking spaces located in the parking areas servicing the
         Project as required by all applicable zoning ordinances. Based on
         Tenant's use w of the Premises as permitted under this Lease, Tenant
         shall be entitled to the non-exclusive use up to a maximum of ONE
         HUNDRED FORTY-FOUR (144) unassigned spaces in the Project parking area,
         to be used by Tenant, its employees, customers, clients and invitees;
         provided that such maximum parking space allowance is calculated on the
         basis of six (6) spaces per 1,000 square feet of net rentable floor
         area of the Premises, and in the event of any adjustment to said net
         rentable floor area as provided herein, the maximum parking space
         allowance shall be recalculated accordingly. Tenant shall cooperate
         with Landlord as necessary to confirm that Tenant is in compliance with
         the limitations set forth in this Subsection.

 5.  TENANT'S RIGHTS AND OBLIGATIONS
      1. Alterations.
         Definitions
         . "Alterations" means alterations, additions, substitutions,
         installations, changes, and improvements made to the Premises, but
         excludes minor decorations and the Tenant Improvements Landlord is
         required to make hereunder.
         Consent
         . Tenant shall not make Alterations without the Landlord's advance
         written consent. Tenant shall furnish Landlord with reasonably detailed
         plans and specifications of any proposed Alterations. Landlord's
         consent shall not be unreasonably withheld or unduly delayed for
         nonstructural interior Alterations to the Premises that do not
         adversely affect the Building's appearance, value, and structural
         strength. Landlord may, however, impose reasonable conditions to its
         consent to any proposed Alterations. Tenant shall modify plans and
         specifications for any proposed Alterations as may be reasonably
         required by Landlord, including the removal of such Alterations at the
         termination of this Lease. Upon demand Tenant shall give Landlord
         evidence that it complied with any condition set by Landlord.
         Alterations will not be permitted to the extent that Landlord
         determines that such Alterations would void any warranty of the
         Building roof and Building system. Tenant shall be responsible for all
         damage to the Building and the Project resulting from the construction
         and installation of the Alterations.
         Construction and Installation
         . Tenant shall give Landlord not less than fifteen (15) days prior
         written notice of intent to commence construction and installation of
         the Alterations as approved by Landlord. The Alterations shall be
         constructed and installed: in accord with the Landlord-approved plans
         and specifications; in a workmanlike manner; in compliance with all
         applicable laws, regulations, rules, ordinances, and other requirements
         of governmental authorities; using new materials and installations at
         least equal in quality to the original Building materials and
         installations; without unreasonable disturbance of the quiet possession
         of the other Building tenants; without unreasonable interference with
         the operation, or maintenance of the Property; and with due diligence.
         Tenant shall use workers and contractors who Landlord employs or
         approves in advance in writing, which approval shall not be
         unreasonably withheld or unduly delayed. Tenant's contractors shall
         carry builder's risk insurance in an amount then customarily carried by
         prudent contractors and workers' compensation insurance for its
         employees in statutory limits. If the estimated cost of the Alterations
         exceeds $10,000.00, Tenant shall supply a lien and completion bond,
         bank letter of credit, or other security satisfactory to Landlord, in
         an amount equal to the estimated cost to insure Landlord against
         materials and mechanics' liens and against completion of the
         Alterations. Tenant shall give Landlord complete as-built mylar
         drawings upon completion of the Alterations.
         Payment and Ownership of the Alterations
         . Alterations made under this Subsection shall be at Tenant's expense.
         The Alterations shall become the property of the Landlord upon
         termination of this Lease, except for those Alterations required to be
         removed by Tenant, if any. Nevertheless, Tenant may remove its trade
         fixtures, furniture, equipment, and other personal property, provided
         Tenant promptly repairs any damage caused by ' their removal.
     
      2. Assignment and Subleasing.
         Consent Required
         . Tenant shall not transfer, mortgage, encumber or assign any interest
         in, this Lease, or sublease all or any part of the Premises without
         first obtaining Landlord's advance written consent in each such
         instance. Landlord's consent to any transfer, mortgage, encumbrance,
         assignment or sublease shall not be unreasonably withheld or unduly
         delayed; provided, however, that in the event Tenant requests
         Landlord's consent to an assignment of this Lease or a sublease to
         substantially . all of the Premises with less than twenty-four (24)
         months remaining in the then current Term, Landlord shall have the
         right to cancel this Lease as of the effective date of the proposed
         assignment or sublease. It is further understood and agreed that if
         Tenant shall at any time be a corporation, limited liability company,
         partnership association or other such entity, then any transfer (or
         group of related transfers) of more than fifty percent (50 %) of the
         beneficial interest or fifty percent (50 %) of the ownership of
         controlling interest in Tenant shall constitute an assignment of this
         Lease and shall require Landlord's prior written consent as provided
         above.
         Reasonableness
         . Landlord's consent shall not be considered unreasonably withheld if
         the proposed subtenant's or assignee's: financial responsibility does
         not meet the same criteria Landlord uses to select comparable Project
         tenants; occupancy of the Building is not suitable for the Project,
         considering the business of the other Project tenants and the prestige
         of the Project; or proposed use of the Premises is inconsistent with
         the use expressly permitted under this Lease.
         Procedure
         . Tenant must provide Landlord in writing: the name and address of the
         proposed subtenant or assignee; the nature of the proposed subtenant's
         or assignee's business it will operate in the ; Premises; the terms of
         the proposed sublease or assignment; and reasonable financial
         information so that Landlord can evaluate the proposed subtenant or
         assignee. Landlord shall, within thirty (30) business days after
         receiving the information under this Subsection, either (i) request
         further information as may be reasonably necessary to enable Landlord
         to evaluate Tenant's request or (ii) give notice to Tenant to permit or
         deny the proposed sublease or assignment. If Landlord denies consent,
         it must explain the reasons for the denial. If Landlord grants approval
         or if Landlord does not give the required notice within said ten (10)
         business- day period, then Tenant may sublease or assign part or all of
         the Premises upon the same terms as submitted to Landlord for approval.
         Affiliates
         . Notwithstanding the provisions of this Subsection, Tenant may assign
         or sublease part or all of the Premises without Landlord's consent to:
         any corporation, partnership or other entity that controls, is
         controlled by, or is under common control with, Tenant; or any
         corporation or other entity resulting from the merger or consolidation
         with Tenant; or to any entity that acquires all of Tenant's assets as a
         going. concern of the business that is being conducted on the Premises,
         as long as the assignee or sublessee is .a bona fide entity and assumes
         the obligations of Tenant.
         Conditions
         . Sublessees of part or all of the Premises and any assignees of this
         Lease shall also be subject to all of the provisions of this Lease,
         except as may be expressly modified or amended by the terms and
         conditions of Landlord's approval of same. Notwithstanding Landlord's
         approval of any assignment of this Lease or sublease of part or all of
         the Premises, Tenant shall remain liable for all Lease obligations, and
         the Security Deposit and the letter of credit provided by Tenant as
         additional security shall continue to be held by Landlord as security
         for the performance of this Lease by Tenant's assignee or sublessee, as
         the case may be. Landlord's consent to any one sublease or assignment
         does not waive the consent requirement for future assignments or
         subleases.
         Payment of Excess Consideration
         . Fifty (50) percent of the consideration received by Tenant from an
         assignment or sublease that exceeds the amount Tenant must pay Landlord
         pursuant to this Lease (the "Excess Consideration"), which amount is to
         be prorated where a part of the Premises is subleased or assigned,
         shall also be paid to Landlord. Excess Consideration shall be net of
         reasonable leasing commissions paid by Tenant, payments attributable to
         the amortization of the cost of any improvements made to the Premises
         at Tenant's cost for the assignee or sublessee, and other reasonable,
         out-of-pocket costs paid by Tenant, such as attorneys' fees directly
         related to the Tenant's obtaining the assignee or sublessee. Tenant
         shall pay this Excess Consideration to Landlord at the end of each
         calendar year during which Tenant collects any Excess Consideration,
         and each such payment shall be sent with a detailed statement showing:
         the total consideration paid by the subtenant or assignee; and any
         exclusions from the consideration permitted hereunder. Landlord shall
         have the right to audit Tenant's books and records to verify the
         accuracy of the detailed statement of Excess Consideration.

 6.  INSURANCE AND INDEMNIFICATION.
      1. Insurance.
         Landlord's Insurance
         . Landlord shall, at Landlord's expense, keep the Property, including
         the Tenant Improvements, insured against damage and destruction by
         fire, vandalism, and other perils in the amount of the full replacement
         value thereof as may exist from time to time. Such insurance shall
         include an extended coverage endorsement of the kind required by an
         institutional lender to repair and restore the Building. The premium
         cost of all of the insurance coverage maintained by Landlord pursuant
         to this Subsection shall be part of the Operating Expenses.
         Property Insurance
         . Landlord and Tenant shall each keep their respective personal
         property and trade fixtures located in the Premises and Building
         insured with "all risks" insurance in an amount to cover one hundred
         (100%) percent of the replacement cost of such property and fixtures.
         Tenant shall also keep any non-Building-standard improvements made to
         the Premises at Tenant's request insured to the same degree as Tenant's
         , personal property.
         Liability Insurance
         . Both Landlord and Tenant shall each maintain contractual and
         comprehensive general liability insurance, including public liability
         and property damage, with a minimum combined single limit of liability
         of One Million Dollars ($1,000,000.00) for personal injuries or deaths
         of persons occurring in or about the Building and the Property.
         Waiver of Subrogation
         . Both Landlord and Tenant hereby waive claims arising in any manner in
         its (the "Injured Party's") favor and against the other party for loss
         or damage to the Injured Party's property located within or
         constituting a part or all of the Building, provided that such waiver
         shall apply only to the extent the loss or damage is covered by the
         Injured Party's insurance. This waiver also applies to each party's
         directors, officers, employees, shareholders, and agents. The waiver
         does not apply to claims caused by a party's willful misconduct,
         including without limitation any dishonest or fraudulent acts. If
         despite a party's best efforts it cannot find an insurance company that
         will give the foregoing waiver at reasonable commercial rates, then it
         shall give notice to the other party within thirty (30) days after the
         Commencement Date. The other party shall then have thirty (30) days to
         find an insurance company that will issue a policy containing the
         waiver. If the other party also cannot find such an insurance company,
         then both parties shall be released from their obligation to obtain the
         waiver. If an insurance company is found but it will give the waiver
         only at rates greater than normal commercial premium rates, then the
         parties shall, in good faith, attempt to negotiate a mutually
         acceptable agreement as to the payment of such premiums; provided that
         if the parties are unable to mutually agree, despite their good faith
         efforts, then both parties shall be released from their obligation to
         obtain the waiver.
         Increase in Insurance
         . The insurance coverage required of each party by this Lease are
         subject to review at the end of each three-year period following the
         Commencement Date. At each review, if necessary to maintain the same
         level of coverage that existed on the Commencement Date, the amounts of
         coverage shall be adjusted to an amount equal to the lesser of: the
         amounts of coverage carried by prudent landlords and tenants of
         comparable first class office buildings in the Jacksonville, Florida,
         area; or twenty-five (25 %) percent higher than the previous insurance
         amounts. Notwithstanding the foregoing however, insurance coverage on
         personal property and fixtures shall always be maintained in an amount
         at least equal to 100% of the replacement cost thereof. Either party
         may make the review and request appropriate adjustment based upon this
         review within sixty (60) days after each three year period ends. If the
         parties do not agree to the amount of the adjustment, then the party
         requesting the adjustment may submit the dispute to arbitration, as
         provided in this Lease, within thirty (30) days of the request for the
         adjustment. Landlord shall not request Tenant to adjust its insurance
         coverage unless it makes, at appropriate times, similar requests of all
         other Project tenants whose insurance coverage is below the amount
         carried by prudent tenants of office buildings comparable to the
         Project.
         Insurance Criteria
         . Insurance policies required by this Lease shall be issued by
         insurance companies licensed to do business in the State of Florida
         with general policyholder's ratings of at least A and a financial
         rating of at least 9 in the most current Best's Insurance Reports
         available. If the Best's ratings are changed or discontinued, the
         parties shall agree to an equivalent method of rating insurance
         companies. If the parties cannot agree they shall submit the dispute to
         arbitration under this Lease. Such policies shall also: (i) name the
         non-procuring party and Landlord's property management company and
         mortgagee (whose name and address have been provided by Landlord) as an
         additional insured parties as their respective interests may appear;
         (ii) provide that the insurance not be canceled or materially changed
         in the scope or amount of coverage unless thirty (30) days' advance
         notice is given to the non- procuring party; (iii) be primary policies
         and not as contributing with, or in excess of, the coverage that the
         other party may carry; (iv) be permitted to be carried through a
         "blanket policy" or "umbrella" coverage; have deductibles not greater
         than is reasonable and customary; and (v) be maintained during the
         entire Term and any extension or renewal thereof.
         Evidence of Insurance
         . By the Commencement Date and upon each renewal of its insurance
         policies, each party shall give certificates of insurance to the other
         party. Each certificate shall specify amounts, types of coverage, the
         waiver of subrogation, and the insurance criteria listed in this
         Subsection. If either party fails to give the required certificate
         within thirty (30) days after notice of demand for it, the other party
         may obtain and pay for that insurance and receive reimbursement from
         the party required to have the insurance.
         Tenant's Acts
         . Tenant will not do or permit anything to be done upon or bring or
         keep or permit anything to be brought or kept upon the Premises, the
         Building or the Project which will increase Landlord's rate of
         insurance on the Building or the Project. If by reason of the failure
         of Tenant to comply with the terms of this Lease, Landlord's insurance
         rate shall at any time be higher than it would otherwise be, Tenant
         will reimburse Landlord for that part of all insurance premiums charged
         because of such violation by Tenant. Tenant agrees to comply with any
         requests or recommendation made by Landlord's insurance underwriter
         inspectors.
     
      2. Indemnification.
         Tenant's Indemnity
         . Tenant indemnifies, defends, and holds Landlord harmless from claims
         for personal injury, death, or property damage arising from or in
         connection with Tenant's use and occupancy of the Premises or the
         Common Areas of the Project which is caused by the negligence or
         willful misconduct of Tenant, its agents, employees, or invitees. When
         the claim is caused by the joint negligence or willful misconduct of
         Tenant and Landlord, or by Tenant and a third party unrelated to
         Tenant, except Tenant's agents, employees, or invitees, Tenant's duty
         to defend, indemnify, and hold Landlord harmless shall be in proportion
         to Tenant's allocable share of the joint negligence or willful
         misconduct.
         Landlord's Indemnity
         . Landlord indemnifies, defends, and holds Tenant harmless from ,
         claims for personal injury, death, or property damage for incidents
         occurring in or about the Property caused by the negligence or willful
         misconduct of Landlord, its agents, employees, or invitees, provided
         that such indemnity shall be limited in each instance to the coverage
         limits of Landlord's insurance. When the claim is caused by the joint
         negligence or willful misconduct of Landlord and Tenant, or Landlord
         and a third party unrelated to Landlord, except Landlord's agents,
         employees, or invitees, Landlord's duty to defend, indemnify, and hold
         Tenant harmless shall be in proportion to Landlord's allocable share of
         the joint negligence or willful misconduct.
         Release of Covered Claims
         . Notwithstanding the provisions of this Subsection, both Landlord and
         Tenant release each other from any claims either party (the "Injured
         Party") has against the other party for . any claim that is covered by
         the Injured Party's insurance or the insurance the Injured Party is
         required to carry under this Lease, whichever is greater; provided that
         this foregoing release shall not constitute a waiver of claim by
         Landlord where the insurance coverage afforded Landlord is intended to
         be secondary or where such claim exceeds the proceeds actually received
         by Landlord under such insurance coverage.
     
      3. Limitation of Landlord's Liability.
         Transfer of Premises
         . If the Building or Project is sold or transferred, voluntarily or
         involuntarily, Landlord's obligations and liabilities accruing under
         this Lease after the transfer shall be the sole responsibility of the
         new owner of the Building or Project, provided that: the new owner is
         able to and expressly agrees in writing to assume such obligations and
         liabilities; and any of Tenant's funds that the Landlord is holding,
         such as the Security Deposit, are delivered to the new owner.
         Liability for Money Judgment
         . If Landlord, its employees, officers, directors, members or partners
         are ordered to pay Tenant a money judgment because of Landlord's
         default, then except in those instances ,; listed as exceptions in this
         Subsection, Tenant's sole remedy to satisfy the judgment shall be
         against: (i) Landlord's interest in the Property; and (ii) any
         insurance or condemnation proceeds received because of damage or
         condemnation to or of the Project, or any part thereof, that are
         available for use by Landlord.
         Exceptions
         . The, limitation on Landlord's liability as provided in this
         Subsection shall not apply when: Landlord failed to apply insurance or
         condemnation proceeds as required by this Lease; Landlord
         misappropriated escrow funds; or Landlord violated the warranties
         contained in this Lease pertaining to Landlord's title to the Property.
         The provisions of this Subsection shall not, however, be interpreted to
         mean that Tenant cannot be awarded specific performance or an
         injunction with respect to Landlord's obligations under this Lease.
         Limitation of Consequential Damages
         . In no event will Landlord be liable ,for special or consequential
         damages, of any kind or nature, incurred by Tenant, regardless of
         whether such damages are known or unknown or determined to have been a
         foreseeable consequence of any act or omission of Landlord.
     
      4. Survival. The rights, remedies and obligations of the parties to this
         Lease as provided in this Section shall survive the termination of this
         Lease.

 7.  LOSS OF PREMISES DUE TO CASUALTY OR CONDEMNATION.
      1. Casualty Damage.
         Definition
         . "Relevant Space" means the Premises (excluding Tenant's non-Building
         standard fixtures), access to the Premises; and any part of the
         Building that provides essential services to the Premises.
         Repair of Damage
         . If the Relevant Space is damaged in part or whole from any cause and
         Landlord reasonably determines that such damage can be substantially
         repaired and restored within one hundred twenty (120) days from the
         date of the casualty using standard working methods and procedures,
         Landlord shall, at its expense, promptly and diligently repair and
         restore the Relevant Space to substantially the same condition as
         existed before such damage. Landlord shall make such determination
         within ten (10) days following the date Landlord receives notice of
         such casualty damage. If Landlord reasonably determines that the damage
         to the Relevant Space cannot be repaired and restored within said one
         hundred twenty (120) day period, then either party may, within ten (10)
         days after such determination by Landlord, cancel this Lease by giving
         notice to the other party; provided that Tenant shall not be permitted
         to cancel this Lease if the damage to the Relevant Space is due to the
         willful misconduct of Tenant, its employees, officers, contractors or
         agents, unless Landlord elects not to proceeding with repairs and
         restoration as provided in this Subsection. If this Lease is not
         canceled by either party within said ten-day period, Landlord shall, at
         its expense, promptly and diligently repair and restore the Relevant
         Space to substantially the same condition as existed prior to such
         casualty damage.
         Abatement
         . Unless the damage to the Relevant Space is caused by the willful
         misconduct of Tenant, its employees, officers, contractors or agents,
         the Base Rent and Additional Rent shall abate in proportion to that
         part of the Premises that is unfit for use in Tenant's business and is,
         in fact, not used by Tenant. The abatement shall consider the nature
         and extent of interference to Tenant's ability to conduct business in
         the Premises and the need for access and essential services. The
         abatement shall continue from the date the damage occurred until ten
         (10) business days after Landlord completes the repairs and restoration
         to the Relevant Space or the part rendered unusable, or until Tenant
         again uses the Premises or the part rendered unusable, whichever is
         first.
         Tenant's Property
         . Notwithstanding any provision of this Lease to the contrary, Landlord
         is not obligated to repair or restore damage to Tenant's trade
         fixtures, furniture, equipment, or other personal property, or any
         improvements to the Premises other than the Tenant Improvements.
         Damage to Building
         . Notwithstanding any provision of this Lease to the contrary, if more
         than forty (40) percent of the floor area of the Building is damaged
         and rendered unusable, Landlord may cancel this Lease in the event
         that: any mortgagee of the Building shall not allow adequate insurance
         proceeds for repair and restoration; the damage is not covered by
         Landlord's insurance required by this Lease; or this Lease is in the
         last twenty-four (24) months of its then current Term (provided that
         Tenant shall be permitted to exercise any available options to extend
         or renew the Term). To cancel this Lease pursuant to this Subsection,
         Landlord must give notice to Tenant within thirty (30) days after the
         Landlord knows of the damage. Such notice must specify the cancellation
         date, which shall be at least thirty (30) but not more than sixty (60)
         days after the date notice is given.
         Cancellation
         . If either party cancels this Lease as permitted under this
         Subsection, then this Lease shall end on the day specified in such
         cancellation notice. The Base Rent, Additional Rent, and other charges
         shall be payable up to the cancellation date, subject to any abatement
         as provided. Landlord shall promptly refund to Tenant any prepaid,
         unaccrued Base Rent and Additional Rent, accounting for any abatement,
         plus the unapplied Security Deposit, if any, less any sum then owing by
         Tenant to Landlord. Landlord shall not be permitted to cancel this
         Lease pursuant to this Subsection, unless Landlord also cancels all
         other similarly affected tenant leases in the Building.
     
      2. Condemnation.
         Definitions
         . The term "eminent domain," "condemnation," "taken," and the like
         shall include any takings for public or quasi-public use and any
         private purchases in place of condemnation by any authority authorized
         to exercise the power of eminent domain.
         Entire Taking
         . If the entire Premises or the portions of the Property required for
         reasonable access to, or the reasonable use of, the Premises are taken
         by eminent domain, then this Lease shall automatically terminate as of
         the earlier of: the date title vests in the condemning authority; or
         the date Tenant is dispossessed by the condemning authority.
         Partial Taking
         . If the taking of a part of the Premises materially interferes with
         Tenant's ability to continue its business operations in the Premises in
         substantially the same manner, then Tenant may cancel this Lease as of
         the earlier of: up to sixty (60) days prior to the date when title
         vests in the condemning authority; or the date Tenant is dispossessed
         by the condemning authority. If there is a partial taking and this
         Lease continues, then this Lease shall terminate as to that portion of
         the Premises that is taken, the Base Rent and Additional Rent shall
         abate in proportion to the part of the Premises taken, and Tenant's pro
         rata share shall be equitably reduced.
         Termination by Landlord
         . If title to a part of the Building other than-the Premises is
         condemned, and in the Landlord's reasonable opinion, the Building
         should be restored in a manner that materially alters the Premises,
         Landlord may cancel this Lease by giving notice to Tenant. Cancellation
         notice shall be given within sixty (60) days following the date title
         vests in the condemning authority, and this Lease shall terminate on
         the date specified in the cancellation notice, which date shall be at
         least thirty (30) days but not more than sixty (60) days after the date
         notice is given.
         Rent Adjustment
         . If this Lease is canceled as provided in this Subsection, then the
         Base Rent, Additional Rent, and other charges shall be payable up to
         the cancellation date, and shall account for any abatement as provided
         herein. Landlord, considering any abatement, shall promptly refund to
         Tenant any prepaid, unaccrued Base Rent and Additional Rent, plus the
         unapplied Security Deposit, if any, less any sum then owing by Tenant
         to Landlord.
         Repair and Restoration
         . If the Lease is not canceled as provided for in this Subsection, then
         Landlord at its expense shall promptly repair and restore the Premises
         to the condition that existed immediately before the taking, except for
         the part taken, so as to render the Premises a complete architectural
         unit; provided that Landlord's repair and restoration obligations shall
         be limited to the repair and restoration of the Tenant Improvements to
         the extent of the condemnation award received for such taking.
         Awards and Damages
         . Landlord reserves all rights to damages paid because of any partial
         or entire taking of the Premises. Tenant assigns to Landlord any right
         Tenant may have to the damages or award. Further, Tenant shall not make
         claims against Landlord or the condemning authority for damages.
         Notwithstanding the foregoing however, Tenant may claim and recover
         from the condemning authority a separate award for Tenant's moving
         expenses, business dislocation damages, Tenant's personal property and
         fixtures, the unamortized costs of leasehold improvements paid for by
         Tenant, and any other award that would not reduce the award payable to
         Landlord. Each party shall seek its own award, as limited by this
         provision, at its own expense, and neither shall have any right to the
         award made to the other.
         Temporary Condemnation
         . If part or all of the Premises are condemned for a limited period of
         time ("Temporary Condemnation"), this Lease shall remain in effect. The
         Base Rent and Additional Rent and Tenant's obligations for the part of
         the Premises so taken shall abate during the Temporary Condemnation in
         proportion to the part of the Premises that Tenant is unable to use,
         and in fact does not use, in its business operations as a result of the
         Temporary Condemnation. Landlord shall receive the entire award for any
         Temporary Condemnation. In the event that a Temporary Condemnation
         results in Tenant being unable to use all or substantially all of the
         Premises for a period of more than one hundred eighty (180) days,
         Tenant shall have the right to terminate this Lease as of the date on
         which the condemning authority takes possession of the Premises.

 8.  DEFAULT.
      1. Tenant's Default. Each of the following events shall constitute a
         default ("Default") by Tenant under this Lease:
          i.   failure to pay Base Rent or Additional Rent due within ten (10)
               days after Tenant receives notice of non-payment from Landlord;
          ii.  failure to pay Base Rent or Additional Rent by the due date, at
               any time during a continuous twelve (12) calendar month period
               during which Tenant has already received three (3) prior notices
               of its failure to pay Base Rent or Additional Rent by the due
               date;
          iii. failure to perform or observe any other obligation of Tenant
               after a period of ten (10) business days after it receives notice
               from Landlord setting forth in reasonable detail the nature and
               extent of the failure and identifying the applicable Lease
               provision(s), or the additional time, if any, that is reasonably
               necessary to promptly and diligently cure such failure;
          iv.  abandoning or vacating the Premises, if Tenant has also failed to
               timely pay the Base Rent and Additional Rent by the due date;
          v.   failure to vacate or stay any of the following actions within
               sixty (60) days after they occur: a petition in bankruptcy is
               filed by or against Tenant; Tenant is adjudicated as bankrupt or
               insolvent; a receiver, trustee, or liquidator is appointed for
               all or a substantial part of Tenant's property; or Tenant makes
               an assignment for the benefit of creditors.
     
      2. Landlord's Default Remedies.
         Remedies
         . Landlord, in addition to any remedies given in this Lease or under
         the law, may elect to do any one or more of the following if Tenant
         commits a Default: terminate this Lease without waiving any claim for
         damages, and Tenant shall then surrender the Premises to Landlord;
         enter and take possession of the Premises either with due process of
         law and remove Tenant, with or without having ended the Lease. Tenant
         hereby waives claims for damages by reason of Landlord's re-entry or
         repossession and for damages by reason of any legal process.
         No Surrender
         . Landlord's exercise of any of its remedies or its receipt of Tenant's
         keys shall not be considered an acceptance or surrender of the Premises
         by Tenant, Any agreement to accept Tenant's surrender of the Premises
         must be in writing and signed by Landlord.
         Damages
         . If Landlord terminates this Lease or Tenant's right to possess the
         Premises because of a Default, Landlord may, subject to Landlord's
         mitigation obligations set forth in Section 8.2e, hold Tenant liable
         for Base Rent, Additional Rent, and other indebtedness accrued to such
         termination date, and Landlord shall have the right to accelerate the
         Base Rent, Additional Rent and other indebtedness that otherwise would
         have been payable by Tenant during the remainder of the Term had there
         been no Default; provided that Tenant shall be obligated to pay only
         the present value of such accelerated amount, computed at a discount
         rate equal to the then current prime rate as published by The Wall
         Street Journal. Tenant shall also be liable for attorney's fees and
         legal costs and any other necessary and reasonable expenses incurred by
         Landlord in enforcing its remedies under this Lease and re-letting the
         Premises.
         Payment
         . Tenant shall pay the sums due in accordance with this Subsection
         within ten (10) days of receiving Landlord's proper and correct invoice
         for the amounts due.
         Mitigation
         . Landlord shall mitigate its damage by making reasonable efforts to
         re-let the Premises on reasonable terms. Landlord may re-let for a
         shorter or longer period of time than the Lease Term and make any
         necessary repairs or alterations to accommodate any re-letting.
         Landlord may re-let on any reasonable terms, including a reasonable
         amount of free rent. If Landlord re- lets for a period of time longer
         than the then current Term, then any special concessions given to the
         new tenant shall be allocated throughout the entire term of such
         re-letting, so as to not unduly reduce the amount of consideration
         received by Landlord during the remaining period of Tenant's Term. The
         consideration received by Landlord as a result of any such re-letting
         shall, however, be reduced by:
          i.   reasonable broker's fees incurred by Landlord for re-letting part
               or all of the Premises;
          ii.  the cost of. removing and storing Tenant's property; and
          iii. the cost of any repairs, alterations, and remodeling necessary to
               put the Premises in a condition reasonably acceptable to a new
               tenant.
     
      3. Landlord's Default. Tenant shall give Landlord written notice of any
         failure by Landlord to perform or observe any of its obligations under
         this Lease, and Landlord shall have a period of thirty (30) business
         days following receipt of Tenant's notice, or the additional time, if
         any, that is reasonably necessary, in which to cure such default by
         Landlord. Tenant's notice shall give in reasonable detail the nature
         and extent of the default by Landlord and identify the provision(s) of
         this Lease containing the obligation(s). Tenant shall provide the
         notice required by this Subsection to the Mortgagee at the same time
         Tenant gives notice to Landlord. If Landlord commits a default and
         fails to cure same within the appropriate time, Tenant may pursue any
         remedies given in this Lease or under the law.
      4. Exception to Cure Periods. The periods of time allowed to permit
         Landlord and Tenant to cure , any default under this Lease shall not
         apply either to the cure of emergency conditions, which are conditions
         that threaten damage to property and or personal injury, or to the
         failure to maintain any insurance required under this Lease; provided
         that the party responsible for curing such default shall take all
         necessary action to do so in the most expeditious manner available,
         without consideration of convenience or cost-savings. Furthermore, with
         respect to any extension of time to cure a default due to such cure
         being reasonably expected to take additional time, the party
         responsible for such cure shall be entitled to the reasonable
         additional time provided such party undertakes the appropriate cure
         during the ten-day period as provided herein and uses its best efforts
         to diligently pursue that cure to completion.
      5. Self-Help. If Tenant defaults hereunder, Landlord may, without being
         obligated to do so and without waiving its other rights and remedies,
         take reasonable and appropriate measures to cure such default at
         Tenant's expense; provided that Landlord shall give Tenant not less
         than thirty (30) days prior written notice of its intent to undertake
         such cure, unless for emergency repairs which may be made by Landlord
         upon such notice as may be reasonable under the circumstances. Landlord
         may enter the Premises or Building as reasonably necessary to cure such
         default. Tenant shall reimburse Landlord, upon demand, for all costs
         and expenses reasonably incurred by Landlord to cure any default
         pursuant to this Subsection.
      6. Survival. The rights, remedies and obligations of the parties to this
         Lease as provided in this Section shall survive the termination of this
         Lease.

 9.  SUBORDINATION, ATTORNMENT AND NON- DISTURBANCE.
      1. Subordination.
         Mortgages
         . Subject to the provisions of this Subsection, this Lease is subject
         and subordinate to the lien of all prior or subsequent mortgages
         encumbering the Building. Landlord shall give Tenant written notice of
         the name and mailing address of the holder(s) of any such mortgage(s).
         Foreclosures
         . If any mortgage encumbering the Building is foreclosed, then, subject
         to the rights of the Successor Landlord as provided herein, this Lease
         shall continue in full force and effect and Tenant's quiet possession
         of the Premises shall not be disturbed, provided that Tenant is not in
         Default and provided that Tenant will attorn to and recognize the
         mortgagee or purchaser at foreclosure sale (the "Successor Landlord")
         as Tenant's landlord for the remaining Term. Notwithstanding such
         subordination and attornment, however, the Successor Landlord shall not
         be bound by:
          i.   any payment of Base Rent or Additional Rent for more than one
               month in advance, except the Security Deposit and free rent, if
               any, specified in the Lease;
          ii.  any amendment, modification, or termination of this Lease without
               the Successor Landlord's written consent , unless such amendment,
               modification, or termination is specifically authorized by the
               original Lease and does not require Landlord's prior agreement or
               consent;
          iii. any liability for any act or omission of a prior Landlord; or
          iv.  any offset against future Rent and/or Additional Rent on account
               of any act or omission of Landlord.
         
         Self-Operating
         . This Subsection shall be self-operating. However, Tenant shall
         promptly execute and deliver any documents needed to confirm this
         subordination and attornment agreement as may be requested by any
         current or future holder of a mortgage encumbering the Premises.
     
      2. Estoppel Certificate. Either party ("Answering Party") shall from time
         to time, within ten (10) business days after receiving a written
         request by the other party ("Asking Party"), execute and deliver to the
         Asking Party a written statement ("Estoppel Certificate"), which may be
         relied upon by the Asking Party and any third party with whom the
         Asking Party is dealing, and which shall certify: the accuracy of the
         Lease document; the Commencement Date and Expiration Date; that the
         Lease is unmodified and in full effect or in full effect as modified,
         stating the date and nature of any such modification(s); whether, to
         the Answering Party's knowledge, the Asking Party is in default under
         this Lease, or whether the Answering Party has any claims or demands
         against the Asking Party and, if so, specifying the nature of the
         default, claim, or demand; and to other correct and reasonably
         ascertainable facts that are covered by the Lease terms, including,
         without limitation, the rentable and usable floor area of the Premises,
         Tenant's pro rata share, and notice address. The Answering Party's
         failure to comply with its obligation to provide an Estoppel
         Certificate shall be a default under this Lease. Notwithstanding any
         provision of this Lease to the contrary, the cure period for a default
         due to the failure to provide an Estoppel Certificate as required in
         this Subsection shall be five (5) business days after the Answering
         Party receives notice of such default.
      3. Quiet Possession. Provided that Tenant is not in Default, and otherwise
         subject to the provisions of this Lease, Landlord covenants that
         Tenant's peaceable and quiet enjoyment of the Premises shall not be
         disturbed by anyone.

 10. LANDLORD'S RIGHTS AND OBLIGATIONS.
      1. Rules and Regulations. Tenant, its employees, officers, contractors,
         agents and invitees, shall comply with the Rules and Regulations
         attached hereto as Exhibit "E" and any reasonable modifications and
         additions thereto adopted by Landlord, provided that Tenant is given at
         least thirty (30) days advance notice of such modifications and
         additions. The Rules and Regulations as adopted by Landlord shall not
         unreasonably and materially interfere with Tenant's conduct of its
         business or Tenant's use and enjoyment of the Premises. In the event
         that any provision of the Rules and Regulations conflicts with or is
         inconsistent with any other provision of this Lease, such other Lease
         provision shall be deemed to be controlling. Although Landlord shall
         not be responsible for another Project tenant's failure to observe the
         Rules and Regulations, Landlord shall not unreasonably enforce the
         Rules and Regulations against Tenant.
      2. Construction Liens.
         Tenant's Obligations
         . Within twenty (20) days after receiving notice of any construction
         lien for material or work claimed to have been furnished to the
         Premises on Tenant's behalf and at Tenant's request, except for work
         and materials contracted by Landlord in connection with the
         construction and installation of the Tenant Improvements, Tenant shall
         either: discharge such lien; or post a bond equal to the amount of the
         disputed claim with companies reasonably satisfactory to Landlord. If
         Tenant does not discharge the lien or post the bond within the twenty
         (20) day period, Landlord may pay any amounts, including interest and
         legal fees, to discharge the lien. Tenant shall then be liable to
         Landlord for the amounts paid by Landlord, plus interest thereon from
         the date of Landlord's payment to the date Landlord is reimbursed by
         Tenant at the maximum interest rate allowed by law.. If Tenant posts a
         bond, Tenant shall promptly and diligently contest the validity of the
         lien at Tenant's expense. Tenant shall, in any event, indemnify,
         defend, and hold Landlord harmless from losses incurred with respect to
         such liens and shall, within ten (10) days following Landlord's demand,
         reimburse Landlord for all losses, damages, claims, costs and expenses,
         including reasonable attorney fees, incurred as a consequence of the
         filing and/or removal of such liens. This Subsection shall in no way be
         interpreted as a consent to subject Landlord's property to any liens.
         Landlord's Statutory Notice
         . Tenant will not permit any construction liens or other liens to be
         placed upon the Premises or the Project, and nothing in this Lease
         shall be deemed or construed in any way as constituting the consent or
         request of Landlord, express or implied, by inference or otherwise, to
         any person for the performance of any labor or the furnishing of,. any
         materials to the Premises or the Project or any part thereof, nor as
         giving Tenant any right, power, or authority to contract for or permit
         the rendering of any services or the furnishing of any materials that
         would give rise to any construction or other lien against the Premises
         or the Project. In the event any such lien is attached to the Premises
         or the Project as a result of Tenant's violation of this provision,
         then, in addition to any other right or remedy of Landlord, Landlord
         may, but shall not be obligated to, discharge the same. Any amount paid
         by Landlord for any of the aforesaid purposes shall be paid by Tenant
         to Landlord on demand as Additional Rent, together with interest
         thereon at the maximum legal rate. Pursuant to Section 713.10, Florida
         Statutes, Landlord has recorded in the public records of Duval County,
         Florida, a public notice containing a true and correct copy of this
         provision, thereby giving notice that this Lease expressly prohibits
         such liability, and Tenant agrees ,to inform all contractors and
         vendors performing work on or supplying material to the Premises or the
         Project of the existence of such recorded public notice.
     
      3. Right of Entry.
         Permitted Entries
         . Landlord and its agents, servants, and employees may enter the
         Premises at reasonable times, and at any time if an emergency, without
         charge, liability, or abatement of Base Rent or Additional Rent, to:
         (i) inspect the Premises; (ii) make repairs, alterations, improvements,
         and additions either required by the Lease or advisable to preserve the
         integrity, safety, and good order of part or all of the Premises or
         Building; (iii) provide janitorial and other services required by the
         Lease; (iv) comply with Applicable Laws; (v) show the Premises to
         mortgagees, prospective mortgagees or purchasers and, during the ninety
         (90) days immediately before this Lease terminates, to prospective
         tenants, accompanied, if requested, by a Tenant representative; (vi)
         post notices of nonresponsibility for construction liens; (vii) remove
         any Alterations made by Tenant in violation of this Lease; and (viii)
         post "For Sale" signs and, during the one hundred twenty (120) days
         immediately before this Lease terminates, post "For Lease" signs.
         Entry Conditions
         . Notwithstanding any provision of this Subsection to the contrary,
         entry to the Premises is conditioned upon Landlord: (i) giving Tenant
         reasonable advance notice, except in an emergency; (ii) promptly
         finishing any work in the Premises; and (iii) avoiding any unreasonable
         interference with Tenant's business.
     
      4. Holdover.
         Holdover Status
         . If Tenant continues occupying the Premises after the Term ends
         ("Holdover") then:
          i.  if the Holdover is with Landlord's written consent, it shall be a
              month-to- month tenancy, terminable on thirty (30) days advance
              notice by either party, and Tenant shall pay at the beginning of
              each month the Base Rent and Additional Rent that is fifty (50%)
              percent higher than the amount due in the last full month
              immediately preceding the Holdover period;
          ii. if the Holdover is without Landlord's written consent, then Tenant
              shall be a tenant-at-sufferance, and Tenant shall pay by the first
              day of each month twice the amount of Base Rent and Additional
              Rent due in the last full month immediately preceding the Holdover
              period and shall be liable for any damages suffered by Landlord
              because of Tenant's Holdover. In addition to the right to collect
              double Base Rent and Additional Rent, Landlord shall retain its
              remedies against Tenant who holds over without Landlord's written
              consent.
         
         Holdover Terms
         . Subject to the foregoing terms applicable to any Holdover, Tenant
         shall continue to be subject to terms and conditions of this Lease
         during any Holdover, except that Tenant shall not be entitled to: (i)
         any rights to extend or renew the Term; (ii) quiet possession of the
         Premises; (iii) Landlord's obligation for services and repairs; (iv)
         consent to any assignment or sublease, which consent may be
         unreasonably withheld by landlord; (v) enforce any remedy with respect
         to a default by Landlord; or (vi) enforce any right to receive the
         Tenant improvements or make Alterations.
     
      5. Signs.
         Permitted Signs
         . Landlord shall provide Tenant, at Landlord's expense, the following
         listings and signs as specified in Exhibit "F": (i) the Building
         directory listing of Tenant's tradename; (ii) a sign on the exterior
         door of the Premises; and (iii) a monument sign located by Landlord
         adjacent to the main exterior entry to the Premises.
         Non-permitted Signs
         . Other than the signs and listings expressly permitted in this
         Subsection or as may be approved as a part of the Tenant Improvements,
         Tenant shall not place or have placed any other signs, listings,
         advertisements, or any other notices anywhere else in or around the
         Building or the Project, nor shall Tenant place any signs, advertising,
         lettering or decoration of any type on the windows of the Premises or
         that are plainly visible through the windows of the Premises.
         Landlord's Rights
         . Landlord reserves the right to post or erect and remove such signs as
         may be desired by Landlord at any time and from time to time, on both
         the interior and exterior Common Areas of the Building and the Project.

 11. DELETED
 12. ARBITRATION OF DISPUTES.
      1. Procedure. In the event that Landlord and Tenant are unable to resolve
         any dispute that is subject to arbitration as provided in this
         Subsection w" ten (10) days after either party gives notice to the
         other of its desire to arbitrate such dispute, the dispute shall be
         settled by binding arbitration by the American Arbitration Association
         in accord with its then-prevailing rules and the laws of the State of
         Florida. Judgment upon the arbitration award may be entered in any
         court having jurisdiction. The arbitrators shall have no power to
         change the provisions of this Lease. The arbitration panel shall
         consist of three arbitrators, one of whom must be a real estate
         attorney actively engaged in the practice of law for at least the last
         five (5) years. Both parties shall continue performing their Lease
         obligations pending the award in the arbitration proceeding. The
         arbitrators shall award the prevailing party reasonable expenses and
         costs, including reasonable attorneys' fees pursuant to this Lease,
         plus interest on the amount due at eighteen (18) percent per annum or
         the maximum then allowed by applicable law, whichever is less.
      2. Payment. The losing party shall pay to the prevailing party the amount
         of the final arbitration award. If payment is not made within ten (10)
         business days after the date the arbitration award is no longer
         appealable, then in addition to any remedies under the law:
          i.  If Landlord is the prevailing party, Landlord shall have the same
              remedies for failure to pay the arbitration award as it has for
              Tenant's failure to pay the Base Rent; and
          ii. If Tenant is the prevailing party, Tenant may, in addition to any
              available legal or equitable remedies, deduct any remaining unpaid
              award from its monthly payments of Base Rent, Additional Rent, or
              other charges as they come due.
     
      3. Disputes Subject to Arbitration. The following disputes are subject to
         arbitration: any disputes that the parties mutually agree to submit to
         arbitration; the date when the Tenant Improvements to the Premises are
         substantially completed; the amount of any abatement of Base Rent and
         Additional Rent because of casualty damage or condemnation; the amount
         billed as Additional Rent or any component part of the calculation of
         Additional Rent; which party must comply with Applicable Laws; whether
         Landlord has provided the services or utilities in the quality and
         quantity required hereunder; whether Landlord's withholding of consent
         to Tenant's proposed assignment of this Lease or subletting of the
         Premises is unreasonable or unduly delayed; and the amount of any
         insurance increase required under this Lease.

 13. NOTICES.
      1. Delivery. Unless a provision of this Lease expressly authorizes verbal
         notice, all notices under this Lease shall be in writing and sent by
         either courier, overnight delivery service, or registered or certified
         mail, postage prepaid. Upon Tenant's occupancy of the Premises, all
         notices to Tenant shall be effective if delivered to Tenant's address
         at the Premises; provided that a copy of any notice delivered to Tenant
         at the Premises shall also be delivered to Tenant's address as set
         forth below. Notice to Landlord and Trust shall otherwise be addressed
         as follows:
     
         To Tenant Prior to Occupancy of the Premises:
     
         E-Loan, Inc.
         Attn: Frank M. Siskowski
         5875 Arnold Road
         Dublin, CA 94568
     
         To Tenant After Taking Occupancy of the Premises:.
     
         E-Loan, Inc.
         Attn: Frank M. Siskowski
         5875 Arnold Road
         Dublin, CA 94568
     
         To Landlord:
     
         Southpark Corporate Center, L.L.C.
         Attn: M. Craig Meek
         Suite ___, Building "G"
         3563 Philips Highway
         Jacksonville, FL 32207
     
      2. Effective Date of Notice; Change of Address. Notice sent as provided
         herein shall be considered given and received effective as of the date
         indicated on a delivery receipt as the date delivery was accepted or
         rejected by the addressee or, in the case of certified or registered
         mail, as of the date four days after the postmark, regardless of
         whether it is accepted or unclaimed. Either party may change its
         address by giving notice as provided above. Tenant shall also give
         required notices to Landlord's mortgagee after receiving notice from
         Landlord of the mortgagee's name and address.

 14. HAZARDOUS MATERIALS
      1. Use of Hazardous Materials. Except as provided herein, Tenant shall not
         cause or permit any Hazardous Material (as defined below) to be brought
         upon, kept or used in or about the Premises or the Building by Tenant
         or Tenant' s employees, contractors, agents or invitees without the
         prior written consent of Landlord, which consent may be granted or
         withheld in Landlords sole discretion. As a condition of obtaining
         Landlord's consent, Tenant must demonstrate to Landlord's sole
         satisfaction that such Hazardous Material is necessary or useful to
         Tenant's business and will be used, kept, stored and disposed of in a
         manner that complies with all laws regulating any such Hazardous
         Material so brought upon or used or kept in or about the Premises.
         Tenant shall cause any Hazardous Material (including infectious waste)
         to be transported solely by duly licensed Hazardous Material
         transporters to duly licensed facilities for final disposal, to the
         extent required by and in accordance with the applicable Hazardous
         Material laws, and shall deliver to Landlord copies of any hazardous
         waste transport manifest reflecting the proper disposal of such
         Hazardous Material.
      2. Indemnification of Landlord. If Tenant breaches the foregoing
         obligations related to any Hazardous Material, or if the presence of
         Hazardous Material on or about the Premises caused or permitted by
         Tenant results in contamination of the Premises, or if contamination of
         the Premises by Hazardous Material otherwise occurs for which Tenant is
         legally liable to Landlord for damage resulting therefrom, then Tenant
         shall indemnify,- defend and hold Landlord harmless from any and all
         claims, judgments, damages, penalties, fines, costs, liabilities or
         losses (including, without limitation, diminution in value of the
         Premises, damages for the loss or restriction on use of rentable or
         usable space or amenity of the Premises, the Building or the Project,
         and damages arising from any adverse impact on marketing of space and
         sums paid in settlement of claims, attorneys' fees, consultation fees
         and expert fees) which arise during or after the Term as a result of
         such contamination. This indemnification of Landlord by Tenant
         includes, without limitation, costs incurred in connection with any
         investigation of site conditions or any clean- up, remedial, removal or
         restoration work required by any federal, state or local governmental
         agency or political subdivision because of Hazardous Material is
         present in the soil or groundwater under the Premises or the Land.
         Without limiting the foregoing, if the presence of any Hazardous
         Material on the Premises or the Land caused or permitted by Tenant
         results in any contamination of the Premises or the Land, Tenant shall
         promptly take all actions at its sole expense as are necessary to
         restore the Premises and the Land to the condition existing prior to
         the introduction of any such Hazardous Material; provided that
         Landlord's prior written approval of such actions shall first be
         obtained, which approval shall not be unreasonably withheld so long as
         such actions would not potentially have any material adverse long-term
         or short-term effect on the Premises or the Land. The foregoing
         indemnity obligations of Tenant shall survive the expiration or earlier
         termination of this Lease.
      3. Definitions. As used herein, the term "Hazardous Material" means any
         hazardous or toxic substance, material or waste, including, but not
         limited to, those substances, materials and wastes listed in the United
         States Department of Transportation Hazardous Materials Table (49 CFR
         172. 101) or by, the United States Environmental Protection Agency as
         hazardous substances (40 CFR Part 302), as amended, or as defined in
         The Florida Statutes, as amended, or such substances, materials and
         wastes that are or become regulated under any applicable local, state
         or federal law, including infectious waste governed by the provisions
         of any applicable law and the rules and regulations promulgated
         thereunder.
      4. Disclosure. At the commencement of this Lease, and on January 1st of
         each year thereafter during the Term, Tenant shall disclose to Landlord
         the names and amounts of all Hazardous Material, or any combination
         thereof, which were stored, used or disposed of on the Premises, or
         which Tenant intends to store, use or dispose of on the Premises in the
         future.
      5. Inspection. Landlord and its agents shall have the right, but not the
         duty, to inspect the Premises at any time to determine whether Tenant
         is complying with the provisions of this Section. If Tenant is not in
         compliance with the provisions of this Section, Landlord shall have the
         right to immediately enter upon the Premises to remedy any
         contamination caused by Tenant' s failure to comply notwithstanding any
         other provision of this Lease. Landlord shall use reasonable efforts to
         minimize interference with Tenant's business but shall not be liable
         for any interference resulting from Landlord's entry for the purposes
         of this Section.
      6. Reports. To the extent Tenant is required to file any reports with the
         United States Environmental , Protection Agency or any other federal,
         state, city or county agency having jurisdiction over Hazardous
         Material, Tenant shall concurrently provide Landlord a copy of such
         report.
      7. Default. Any default by Tenant under this Section shall be a material
         default under this Lease, enabling Landlord to exercise any of
         Landlord's remedies set forth herein.
      8. Indemnification of Tenant. If the presence of Hazardous Material on or
         about the Premises caused or permitted by Landlord results in
         contamination of the Premises, or if contamination of the Premises by
         Hazardous Material otherwise occurs for which Landlord is legally
         liable to Tenant for damage resulting therefrom, then Landlord shall
         indemnify, defend and hold Tenant harmless from any and all claims,
         judgments, damages, penalties, fines, costs, liabilities or losses
         (including, without limitation, diminution in value of the Premises,
         damages for the loss or restriction on use of rentable or usable space
         or amenity of the Premises, the Building or the Project, and damages
         arising from any adverse impact on marketing of space and sums paid in
         settlement of claims, attorneys' fees, consultation fees and expert
         fees) which arise during or after the Term as a result of such
         contamination. This indemnification of Tenant by Landlord includes,
         without limitation, costs incurred in connection with any investigation
         of site conditions or any clean- up, remedial, removal or restoration
         work required by any federal, state or local governmental agency or
         political subdivision because of Hazardous Material is present in the
         soil or groundwater under the Premises or the Land. Without limiting
         the foregoing, if the presence of any Hazardous Material on the
         Premises or the Land caused or permitted by Landlord results in any
         contamination of the Premises or the Land, Landlord shall promptly take
         all actions at its sole expense as are necessary to restore the
         Premises and the Land to the condition existing prior to the
         introduction of any such Hazardous Material. The foregoing indemnity
         obligations of Tenant shall survive the expiration or earlier
         termination of this Lease.

 15. MISCELLANEOUS.
      1.  Broker's Warranty. Landlord hereby warrants to Tenant that Landlord
          has dealt with only the following broker with respect to this Lease:
          CB Richard Ellis, Inc. ("Landlord's Broker"). Tenant hereby warrants
          to Landlord that Tenant has dealt with only the following broker with
          respect to this Lease: Lincoln Property Company Commercial Services,
          Inc. ("Tenant's Broker"). In the event that either party to this Lease
          should breach the foregoing warranties, such party shall defend, hold
          harmless, and indemnify the non-breaching party from any claims or
          liability arising from such breach. Landlord is solely responsible for
          paying any brokerage commission due Landlord's Broker, who has agreed
          to pay that portion of such commission to Tenant's Broker as is
          reasonable and customary.
      2.  Attorneys' Fees. In any litigation between the parties regarding this
          Lease, the losing party shall pay to the prevailing party all
          reasonable expenses and court costs, including attorneys' fees,
          incurred by the prevailing party. A party shall be considered the
          prevailing party if: (i) it initiated the litigation and substantially
          obtains the relief it sought, either through a judgment or the losing
          party's voluntary action before arbitration (after it is scheduled),
          trial, or judgment; (ii) the other party withdraws its action without
          substantially obtaining the relief it sought; or (iii) it did not
          initiate the litigation and judgment is entered for either party, but
          without substantially granting the relief sought.
      3.  Partial Invalidity. If any provision of this Lease is held to be
          invalid or unenforceable to any extent, then that provision shall be
          deemed to be deleted, and the remainder of this Lease. shall continue
          in effect and be enforceable to the fullest extent permitted by law.
      4.  Waiver. The failure of either party to exercise any of its rights
          under this Lease shall not be deemed to be a waiver of those rights. A
          waiver of any rights under this Lease shall be effective only if
          stated in writing and signed by the party waiving its rights.
      5.  Binding Effect. Neither Landlord nor Tenant shall be bound by the
          provisions of this Lease unless and until (i) the properly authorized
          representative(s) of both Landlord and Tenant have each fully executed
          copies of this Lease and delivered same to the other party and (ii)
          all payments due to Landlord as of Lease execution have been received.
          This Lease shall bind and inure to the benefit of the parties' heirs,
          successors, representatives, and permitted assigns.
      6.  Governing Law; Venue. This Lease shall be governed by the laws of the
          State of Florida. The parties hereto agree that the appropriate venue
          for any lawsuit arising under this Lease shall be Duval County,
          Florida.
      7.  Waiver of Jury Trial and Counterclaim. The parties hereto shall and
          they hereby do waive trial by jury in any action, proceeding or
          counterclaim brought by either of the parties hereto against the other
          on any matters whatsoever arising out of or in any way connected with
          this Lease, the relationship of Landlord and Tenant, Tenant's use or
          occupancy of the Premises, and/or any claim of injury or damage
          occurring in or around the Project. In the Event Landlord commences
          any proceedings for nonpayment of. Base Rent or Additional Rent,
          Tenant will not interpose any counterclaim of whatever nature or
          description in any such proceedings. This provision shall not,
          however, be construed as a waiver of Tenant's right to assert such
          claims in any separate action or actions brought by Tenant.
      8.  Insurance Increase. If, due to Tenant's particular use of the
          Premises, Landlord's insurance rates with respect to the Property are
          increased, Tenant shall pay the amount of such increase to Landlord.
      9.  Recording. Tenant shall not be permitted to record or file in any
          manner this Lease or any portion thereof, and any breach of this
          covenant by Tenant shall be deemed to be a material Default under this
          Lease.
      10. Survival of Remedies. The remedies of each party to this Lease shall
          survive the termination of this Lease when such termination is caused
          by a breach or default of the other party.
      11. Landlord's Title; Authority of Parties. Landlord represents and
          warrants that it ovens the Property in fee simple. Each party to this
          Lease represents and warrants to the other: that it is authorized to
          enter into this Lease; that the person signing on its behalf is duly
          authorized to execute this Lease; and that no other signatures,
          consents or approvals to this Lease are necessary to create a binding
          and enforceable agreement.
      12. Business Days. "Business days" means Monday through Friday, inclusive,
          excluding New Year's Day, Memorial Day, Independence Day (July 4"),
          Labor Day, Thanksgiving Day, and Christmas Day. Throughout this Lease,
          wherever "days" are used the term shall refer to calendar days.
      13. Time of Essence. Time is of the essence of this Lease. In computing
          time periods of less than six (6) days, any day other than a business
          day shall be excluded from such computation. Any time periods provided
          in this Lease which end on a day other than a business day shall
          extend to the next business day.
      14. Entire Agreement. This Lease contains the entire agreement between the
          parties with respect to the Premises. This Lease shall be modified
          only by a writing signed by both parties. Any and all agreements,
          understandings, representations, warranties and/or statements made or
          entered into by the parties hereto prior to the execution of this
          Lease are superceded and replaced by this Lease, so that this Lease is
          the sole agreement between the parties with respect to the subject
          matter hereof.
      15. Definition of Lease. This Lease consists of the following: Title Page;
          Table of Contents; Sections 1 through 14; and Exhibits "A" through
          "G"; and Building "D" Rider, if applicable. The titles or caption
          headings of the respective Sections and Subsections of this Lease are
          inserted for convenient reference only and shall in no way expand,
          limit, define or otherwise affect the interpretation of the provisions
          thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

Witnesses as to Landlord

______________________________
Print Name: Michael Burnsed

______________________________
Print Name: Bruce N. Jackson

LANDLORD

SOUTHPARK CORPORATE CENTER, L.L.C.,
a Delaware Limited Liability Company

By: PM SOUTHPARK CORPORATE CENTER, LC
a Florida Limited Liability Company,
as Manager

By: ___________________________
M. Craig Meek, Manager

Witnesses as to Tenant

______________________________
Print Name: Nancy Y. Impey

______________________________
Print Name: David B. Wales

E-LOAN, INC.

By: _________________________________
Print Name: Frank M. Siskowski
As Its: Secretary & CFO




--------------------------------------------------------------------------------




Exhibit "A"

Premises




--------------------------------------------------------------------------------




EXHIBIT "B"

METRO SQUARE OFFICE LEASE AGREEMENT

Legal Description

A portion of the West Half of the Northeast Quarter, together with a portion of
Government Lot 4, all in Section 31, Township 2 South, Range 27 East,
Jacksonville, Duval County, Florida, more particularly described as follows:

For point of reference, commence at a concrete monument located in the Northwest
corner of the West Half of the Northeast Quarter of Section 31, aforementioned,
and run South 89 degrees 45 minutes East, along the Northerly line of the West
Half of the Northeast Quarter of said Section 31, a distance of 295.00 feet;
thence South 38 degrees 17 minutes 50 seconds East 161.26 feet; thence South 51
degrees 42 minutes 10 minutes West 41.89 feet to the POINT OF BEGINNING; thence
along the Southwesterly boundary of the lands conveyed in Official Records
Volume 7718, Page 1575 of the current Public Records of said county, the
following seven courses and distances: South 38 degrees 17 minutes 50 seconds
East 472.08 feet; North 51 degrees 37 minutes 40 seconds East 19.16 feet. Thence
South 83 degrees 22 minutes 20 seconds East 78.09 feet; thence South 38 degrees
17 minutes 50 seconds. East 857.44 feet; thence North 51 degrees 42 minutes 10
seconds East 26.37 feet; thence South 38 degrees 17 minutes 50 seconds East
45.39 feet; thence North 51 degrees 42 minutes 10 seconds East 124.37 feet to
the Westerly boundary of Unit 1,/Rodney Subdivision, as recorded in Plat Book
21, Page 70 of said Public Records; thence South 01 degrees 07 minutes 50
seconds West along said Westerly line, 227.00 feet to the Northwesterly
right-of-way line of County Road No. 595 (Emerson Road or Patton Drive); thence
South 43 degrees 13 minutes 40 seconds West, along said right-of- way line a
distance of 402.76 feet to a point of curvature in said right-of-way line;
thence along the arc of a curve, concave Northwesterly and having a radius of
1,870.08 feet, continuing along said County right of way line, an arc distance
of 289.38 feet to a point on the boundary of that certain tract described in
deed recorded at Official Records Volume 8345, Page 835, Public Records of said
County, said arc being subtended by a chord bearing and distance of South 47
degrees 39 minutes 39 seconds West, 289.09 feet; thence along the boundary of
said tract, as follows: first course, North 40 degrees 04 minutes 30 seconds
West 70.59 feet; second course, North 49 degrees 55 minutes 30 seconds East a
distance of 116.50 feet; third course, North 38 degrees 17 minutes 50 seconds
West, a distance of 163.75 feet; fourth course, South 51 degrees 42 minutes 10
seconds West, a distance of 303.22 feet to a point on the Northeasterly right of
way line of Phillips Highway (State Road No. 5, U.S. Highway No. 1); thence
Northwesterly along said right of way line, as follows: first course, along the
arc of a curve concave Southeasterly with a radius of 11,548.70 feet, an arc
distance of 724.90 feet to a point, said arc being subtended by a chord bearing
and distance of North 34 degrees 54 minutes 18 seconds West, 724.78 feet; second
course, South 53 degrees 15 minutes 00 seconds West along a line radial to lost
mentioned curve, a distance of 25.00 feet to a point; third course,
Northwesterly, along the arc of a curve concave Southeasterly with a radius of
11,521.70 feet, an arc distance of 159.20 feet to a point on the Westerly line
of the West Half of the Northeast Quarter of said Section .31, said arc being
subtended by a chord bearing and distance at North 37 degrees 08 minutes 50
seconds West, 159.20 feet; thence North 01 degrees 08 minutes 00 seconds East,
along the Westerly boundary line of the West Half of the Northeast Quarter of
said Section 31, a distance of 272.47 feet to a corner of the lands described in
Official Records Volume 5923 page 918; thence South 54 degrees 22 minutes 52
seconds West along the Southerly boundary of said lands, 170.08 feet to the
Northeasterly right-of-way line of said Phillips Highway, thence along said
Northeasterly right of way line of said Phillips Highway 61.4 feet along the arc
of a curve concave Southwesterly and having a radius of 11,521.70 feet, a chord
distance of 81.4 feet, the bearing of the aforementioned chord being North 38
degrees 48 minutes 25 seconds West to the point of tangency; thence continue
along the Northeasterly right-of-way line of said Phillips Highway North 38
degrees 55 minutes 35 seconds West a distance of 138.6 feet; run thence North 54
degrees 22 minutes 52 seconds East, along the South boundary line of the land
conveyed to Green Acres Motor Court, Inc. by deed recorded in Deed Book 1298,
Page 1, of the current Public Records of Duval County, Florida, a distance of
331.5 feet to a point lying on the East line of said Government Lot 4; run
thence North 01 degrees 08 minutes 00 seconds East along the East line of said
Government Lot 4, a distance of 126.02 feet; thence South 38 degrees 17 minutes
30 seconds East, a distance of 138.54 feet; thence North 51 degrees 42 minutes
*10 seconds East a distance of 380.32 feet to the POINT OF BEGINNING.

TOGETHER WITH Easement Rights as set forth in Easement Agreement dated June 4,
1987, filed June 10, 1987, recorded in Official Records Book 6345, page 640, of
the current public records of Duval County, Florida.

ALSO TOGETHER WITH the sewer easement granted in Warranty Deed recorded in
Official Records Book 549, Page 362, of the current public records of Duval
County, Florida.

ALSO TOGETHER WITH easement rights set forth in Reciprocal Easement dated
November 24, 1993 and recorded November 21, 1993 in Official Records Book 7718,
page 1588, and re-recorded in Official Records Book 7738, page 2286, all of the
current public records of Duval County, Florida.

ALSO TOGETHER WITH easement rights set forth in Easement Agreement by and
between Taco Bell Corp. and Market Square, Ltd., recorded December 31, 1987 in
Official Records Book 6447, page 1956, of the current public records of Duval
County, Florida.




--------------------------------------------------------------------------------




EXHIBIT "C"

Project Site Plan




--------------------------------------------------------------------------------




EXHIBIT "D"

METRO SQUARE OFFICE LEASE AGREEMENT

Work Letter Agreement

THIS WORK LETTER AGREEMENT (this "Work. Letter") is attached to and made part of
that certain Metro Square Office Lease Agreement (the "Lease") dated
____________________, by and between SOUTHPARK CORPORATE CENTER, L.L.C., a
Delaware limited liability company, ("Landlord") E-LOAN, INC., a Delaware
corporation ("Tenant"). The terms, definitions and other provisions of the Lease
are hereby incorporated herein by reference.

IN CONSIDERATION OF the execution of the Lease and the mutual covenants and
conditions hereinafter set forth, Landlord and Tenant agree as follows:

1. Basic Provisions:

(a) This Work Letter sets forth the agreement with respect to the construction
of the "Building Standard Improvements", which is understood to mean -(i) the
"Shell Improvements" (as hereinafter defined) and (ii) any additional
improvements constructed or installed on the Premises using "Building Grade" (as
hereinafter defined) construction and materials. Any other improvements to the
Premises that require construction methods or materials other than Building
Grade shall be deemed to be "Non-Standard Improvements". All improvements to the
Premises constructed pursuant to this Work Letter, other than the Shell
Improvements, whether constructed or installed by Landlord or Tenant, shall be
hereinafter referred to collectively as the "Tenant Improvements", which term
shall include both Building Grade improvements and any Non-Standard
Improvements.

(b) "Shell Improvements' shall mean the following improvements which have been
or will be provided by Landlord, at its expense, in connection with the
construction of the Building:

(1) Exterior Building windows, unfinished exterior walls and roof structure and
any unfinished concrete block and sheetrock walls surrounding Common Areas and
Service Areas, if any.

(2) Unfinished concrete floors and ceilings.

(3) Electrical, cold water and sewer utility service to the demising wall of the
Premises nearest to the point at which such utility service enters the Building.

(4) Automatic sprinkler systems with construction heads per minimum code
requirements for Building shell.

(c) In accordance with and subject to the provisions of this Work Letter,
Landlord shall, at Tenant's expense, construct and install the Tenant
Improvements, including the Non-Standard Improvements, if any. Unless otherwise
agreed in writing (or evidenced by Landlord's approval of the "Plans and
Specifications", as hereinafter defined), Landlord shall use the following
"Building Grade" construction methods and materials where appropriate or some
other substantially comparable construction method or material deemed by
Landlord (in its sole discretion) to be Building Grade:

(1) Interior Partitions: Taped, finished and painted (two coats of flat latex)
partitioning to be constructed with one layer of '/2" drywall mounted on each
side of 3 5/8" metal studs, extending above the finished ceiling height and
having 4" vinyl base.

(2) Interior Demising Walls: Tenant separation walls consisting of one hour
fire-rated drywall mounted on each side of 3 5/8" metal studs, running from the
floor slab to the underside of roof deck Tenant shall be responsible only for
one-half of the cost of such tenant separation walls. Any other unfinished
concrete surfaces (walls or column's) to be wrapped with drywall; Tenant to bear
the full cost of such wrapped concrete walls. All demising walls to be taped,
finished and painted (two coats) and vinyl base installed in the same manner
prescribed for the interior partitions.

(3) Building Entry Doors: Glass storefront doors to match the existing Building
storefront entry doors.

(4) Interior Doors: Solid core 3'0" x 7'0", paint or stain grade in hollow metal
frame.

(5) Carpeting: Minimum 26 ounce face weight (or approved equal), commercial
grade, glued down throughout Premises.

(6) Heating, Ventilation and Air Conditioning ("HVAC"): As designed by a Florida
licensed mechanical engineer.

(7) Electrical: Wiring and conduit per code, as required for standard
wall-mounted duplex power outlets, switches and 2' x 4' fluorescent lighting
fixtures with complete circuitry to electrical panels, as designed by a Florida
licensed electrical engineer.

(8) Lighting: 2' x 4' lay-in fluorescent fixtures with opaque lens, with wiring,
conduit and circuitry as required to operate.

(9) Telephone Outlets: Wall-mounted outlet and conduit stubbed to partition
height.

(10) Ceiling: Acoustical tile lay-in ceiling with 2' x 2' x 5/8" tiles,
suspended at nine (9) feet above the finished floor throughout Premises.

(11) Fire Protection and Security Equipment: Recessed and concealed sprinkler
heads, exit lights, fire extinguishers and fire dampers as required per code.

(12) Bathrooms - To be in compliance with all Building Codes.

(d) Landlord's obligation to construct any Non-Standard Improvements requested
by Tenant shall be subject to the provisions of this Work Letter pertaining to
(i) Landlord's review of the Plans and Specifications and (ii) any delay in
"Substantial Completion" (as defined in the Lease) due to Tenant's specification
of construction methods or materials other than Building Grade.

2. Tenant Improvement Allowance; Tenant's Costs:

(a) Landlord shall provide Tenant with an allowance (the "Tenant Improvement
Allowance") as a credit against the cost of the Tenant Improvements including
the Non-Standard Improvements. The Tenant Improvement Allowance shall be equal
to TWENTY and NO/100 DOLLARS ($20.00) per square foot of net rentable floor area
of the Premises, which equates to the total amount of FOUR HUNDRED EIGHTY
THOUSAND and NO/100 Dollars ($480,000.00), subject to adjustment based on
verification of the net rentable floor area of the Premises pursuant to the
Lease. To the extent that the total cost of the Tenant improvements, including
without limitation the cost to prepare the Plans and Specifications in excess of
the $1.30 per square foot allowance provided in Section 3(b), exceeds the Tenant
Improvement Allowance, Tenant shall pay the full amount of such excess ("Tenant
Costs") as follows;

(1) Prior to commencement of construction of the Tenant Improvements, Tenant
shall pay Landlord an amount equal to fifty percent (50 %) of Tenant's Costs, as
such amount is then determined by reference to the "Construction Budget" (as
hereinafter defined).

(2) Prior to taking occupancy of the Premises, Tenant shall pay Landlord an
amount equal to the remaining unpaid balance of Tenant's Costs, as such amount
can then be reasonably determined by Landlord based on available information.

(3) Within ten (10) days following Landlord's submittal to Tenant of a final
accounting of Tenant's Costs, Tenant shall pay Landlord the then remaining
balance of Tenant's Costs, or Landlord shall reimburse Tenant as to any excess
amounts previously paid, as the case may be.

(b) Tenant's Costs represent a reimbursement of monies expended by Landlord on
Tenant's behalf. Payment when due shall be a condition to Landlord's continued
performance under this Work, Letter. Any delay in construction of the Tenant's
Improvements or in Tenant taking occupancy of the Premises resulting from
Tenant's failure to make any payments of Tenant's Costs when due shall be
Tenant's responsibility. Tenant's failure to pay any portion of Tenant's Costs
when due shall constitute a default under the Lease (subject to any applicable
notice requirements or grace periods), entitling Landlord to all of its remedies
thereunder.

(c) Tenant shall not receive any credit or payment for any unused portion of the
Tenant Improvement Allowance.

3. Plans and Specifications; Construction Budget:

(a) The Tenant Improvements shall be completed in accordance with detailed
architectural and W engineering working drawings and material specifications
(the "Plans and Specifications") which shall be prepared at Tenant's expense and
shall be in a form and content as necessary to allow Landlord's contractors to
obtain all required building permits and approvals. The Plans and Specifications
shall include the following:

(1) fully dimensioned architectural plan;

(2) electric/telephone outlet diagram;

(3) reflective ceiling plan with light switches,

(4) mechanical engineering plans, reflecting complete HVAC, plumbing, electrical
and fire safety systems;

(5) electric power circuitry diagram;

(6) schematic plumbing riser diagram;

(7) all color and finish selections;

(8) all special equipment and fixture specifications; and

(9) structural engineering plans, reflecting any required changes or additions
to the Building structure and/or roof.

(b) Tenant shall utilize the architect designated by Landlord ("Landlord's
architect") in preparation of items (1), (2), (3), (7) and (8) as provided in
subparagraph (a) of this Section; and items (4), (5), (6) and (9) shall be
prepared by the engineer(s) designated by Landlord ("Landlord's engineers"). For
preparation of the full Plans and Specifications, Landlord shall pay the total
fees imposed by Landlord's architect and engineers up to a maximum amount of ONE
and 30/100 DOLLARS ($1.30) per square foot of net rentable floor area of the
Premises, plus reimbursable expenses. Any charges to be paid to Landlord's
architect and engineers by Tenant in connection with the preparation of the
Plans and Specifications over and above Landlord's $1.30 per square foot
allowance shall be deducted from the Tenant Improvement Allowance.

(c) Tenant shall cause the Plans and Specifications to be prepared, at Tenant's
expense'(subject to the $1.30 per square foot allowance), and submitted to
Landlord not later than March 3, 2000. Landlord shall then have a period of not
more than ten (10) days following -such submittal in which to review and approve
the Plans and Specifications or state any objections to same in writing.
Landlord's approval shall not be unreasonably withheld, and any objections shall
be reasonable in nature and stated in sufficient detail so as to allow necessary
modification by Tenant. Tenant shall have a period of not more than ten (10)
days following receipt of Landlord's objections, if any, to make necessary
modifications to the Plans and Specifications and resubmit same to Landlord in
final form. Once accepted by Landlord in final form, the Plans and
Specifications may be modified only with Landlord's written approval, and Tenant
shall be liable for any additional costs incurred as a result of any such change
order(s) as may be approved by Landlord.

(d) Should Tenant fail to either (i) submit the Plans and Specifications to
Landlord by the date specified in subsection (c) of this Section or (ii) make
any reasonable modifications to same and resubmit to Landlord as so specified,
then such failure shall be construed as a material event of default under the
Lease, entitling Landlord to the remedies provided thereunder.

(e) Within fifteen (15) days following receipt of the final approved Plans and
Specifications, Landlord shall have its contractor(s) prepare an estimated
budget (the "Construction Budget") of the cost of the Tenant improvements,
including the Non-standard Improvements, and shall submit same to Tenant. The
Construction Budget shall be in reasonable detail and shall reflect a unit cost
for all improvements which is reasonable in amount, given the then current
market conditions pertinent to labor and material costs for such construction.
The cost of the Tenant Improvements, as set forth in the Construction Budget,
shall also include (i) the cost of all utilities, air conditioning, and security
services provided during construction and (ii) the cost of any Building Standard
Improvements to the Premises previously constructed by Landlord in excess of the
Shell Improvements.

(f) Not later than ten (10) days following receipt of the Construction Budget,
Tenant shall provide notice to Landlord of Tenant's intention to modify the
Plans and Specifications. Tenant shall cause such modifications to be made
promptly and shall submit the revised Plans and Specifications to Landlord for
approval within a ten (10) day period as set forth above, and if approved,
Landlord shall cause a revised Construction Budget to be prepared within ten
(10) days for Tenant's review; provided that the entire time period following
(i) Tenant's 10-day approval period of the initial Construction Budget until
(ii) Landlord has approved the revised Plans and Specifications with a
Construction Budget acceptable to Tenant, shall be "Tenant Delay" (as
hereinafter defined).

(g) The Construction Budget shall be used as a basis for calculating Tenant's
Costs, if any. Landlord shall make a diligent effort to cause the Tenant
Improvements to be completed at a cost no greater than the final Construction
Budget, and Landlord shall give Tenant notice of any costs that exceed the
Construction Budget and a reasonable explanation of such excess cost. Following
final completion of the Tenant Improvements, Landlord shall provide Tenant with
a statement of actual costs thereof, including the cost of any Landlord-approved
change orders.

4. Contractor(s); Permits; Performance Bond:

(a) Landlord shall use its own contractor(s) and shall obtain all building
permits necessary to complete the Tenant Improvements with the exception of any
item(s) (whether or not shown in the Plans and Specifications) which may be
agreed in writing to be constructed or installed by Tenant or Tenant's
contractor(s). The cost of all building permits obtained by Landlord's
contractor(s) shall. be deducted from the Tenant Improvement Allowance.

(b) In the event that the parties hereto have agreed that Tenant will undertake
to provide some portion of the Tenant Improvements, Tenant shall use licensed
contractors, approved by Landlord, and shall be responsible for obtaining all
necessary permits and approvals at Tenant's sole expense. Tenant shall advise
its contractor(s), subcontractor(s) and material supplier(s) that no interest of
Landlord in the Premises, the Building, the Land or the Project shall be subject
to liens to secure payment of any amount due for work performed or materials
installed in the Premises by Tenant and that Landlord has recorded a notice to
that effect in the public records of Duval County, Florida. .Landlord shall
permit Tenant and Tenant's contractor(s) to enter the Premises prior to the
Commencement Date to accomplish any work as agreed; however, Tenant agrees to
insure that its contractor(s) does (do) not impede Landlord's contractor(s) in
performance of their respective tasks. Landlord shall not be liable in any way
for any injury loss, damage or delay which may be caused by or arise from such
entry by Tenant, its employees or contractor(s). Should Tenant undertake a
portion of the Tenant Improvements or employ any contractors) other than
Landlord contractor(s), Tenant shall pay Landlord a fee equal to ten percent
(10%) of the cost of the work undertaken by Tenant or Tenant's contractor(s),
such fee to compensate Landlord for coordination and supervision of the
integration of the work to be done by Tenant or Tenant's contractor(s) into the
overall Tenant Improvements.

(c) Landlord shall have the right to disapprove any of Tenant's contractors or
subcontractors if Landlord has reason to believe that such contractors or
subcontractors are: (i) not licensed as required by any governmental agency;
(ii) not technically qualified or sufficiently staffed to do the work; (iii) not
financially capable of undertaking the work; and/or (iv) incompatible with any
of Landlord's contractors or subcontractors working on the Building (such
incompatibility to include possible conflicts with any union contractors
employed by Landlord).

(d) In the event that the total cost of the Tenant Improvements (including the
Non-Standard Improvements) to be constructed and installed by Landlord exceeds
$100,000.00, Landlord shall require its contractor(s) to provide a performance
and payment bond(s),covering such construction. Should Tenant undertake
construction of a portion of the Tenant Improvements costing in excess of
$100,000.00; then Tenant shall require its contractor(s) to provide performance
and payment bond(s) covering the total value of such work. In any case, the cost
of the performance and payment bond premiums shall be borne by Tenant as part of
Tenant's Costs.

5. Construction of the Improvements:

(a) Landlord shall substantially complete the Building Standard Improvements and
the Non-Standard Improvements, if any, in accordance with the Plans and
Specifications, not later than the Target Date as specified in the Lease,
subject to any "Tenant Delay" and/or "Unavoidable Delay" (as hereinafter
defined). ("Substantial Completion" shall have the meaning ascribed in Section
2.2 of the Lease.) Landlord, its employees, agents and contractors, shall,
however, be allowed to enter upon the Premises at any reasonable times)
following the Commencement Date as necessary to complete any unfinished details,
and such entry shall not constitute an actual or constructive eviction of
Tenant, in whole or in part, nor shall it entitle Tenant to any abatement or
diminution of rent or relieve Tenant from any obligation under the Lease.

(b) Notwithstanding any provision of the Lease or this Work Letter to the
contrary, however, Landlord's obligation to achieve Substantial Completion of
the Tenant Improvements not later than the Commencement Date specified in the
Lease shall be subject to any "Tenant Delay" (as hereinafter defined) and any
delay due to the following causes ("Unavoidable Delay"):

(1) Any delay beyond twenty-one (21) days in the issuance of all building
permits necessary to construct and install the Tenant Improvements, where such
delay is due to the governmental agency process and not to any failure on the
part of Landlord or Landlord's contractors to promptly apply and submit all
required items for such permits or to diligently pursue issuance of same;

(2) Any conditions resulting in the unavailability of labor, equipment and/or
materials needed to construct and install the Tenant Improvements;

(3) The occurrence of any moratorium on building or utility connections that
prohibit or delay Landlord in achieving Substantial Completion; and

(4) Any act of God or other cause beyond the reasonable control of Landlord, its
contractors and/or agents.

In the event of any Unavoidable Delay, the Commencement Date of the Lease Term
and Landlord's obligation to achieve Substantial Completion shall be extended to
the date following the original scheduled Commencement Date by the number of
days of such Unavoidable Delay.

(c) Tenant shall be responsible for any delay in Substantial Completion
resulting from any of the following causes ("Tenant Delay"):

(1) Tenant's failure to submit the Plans and Specifications. (or any necessary
modifications or additions thereto) within the time periods specified in this
Work Letter;

(2) Tenant's failure to pay any portion of Tenant's Costs when due;

(3) Tenant's specification of special materials or finishes, or special
installations other than as may be specified by Landlord as Building grade,
which special items cannot be delivered or completed within Landlord's
construction schedule (subject to Landlord's obligation to give Tenant notice of
same as hereinafter provided);

(4) any change in the Plans and Specifications caused by Tenant once finally
approved and accepted by Landlord, even though Landlord may approve such change;

(5) the performance of or failure to perform any special work or installation by
any person or firm employed by Tenant to do any work on the Premises;

(6) any work stoppage or delay due to Tenant's failure to use union contractors
or labor as required by Landlord; or

(7) any other delay in Substantial Completion directly attributable to the
negligent or willful acts or omissions of Tenant, its employees, agents or
contractor(s).

(d) In the event that Tenant Delay results in or contributes to a delay in
Substantial Completion past the Target Date specified in the Lease (as first
adjusted for Unavoidable Delay, if any), then the Commencement Date shall be
deemed to have occurred and Tenant's rental obligations shall commence (subject
to any abatement as otherwise provided) as of the date Landlord would have
otherwise achieved Substantial Completion but for such Tenant Delay.

(e) In conjunction with Landlord's review of the Plans and Specifications and
preparation of the Construction Budget, Landlord shall advise Tenant of any
special material, finish or fixture (other titan Building Grade) requested by
Tenant that will result in a delay in Landlord's construction schedule beyond
the scheduled Commencement Date. In such event, Tenant shall either modify its
specifications so as not to delay construction or be deemed to have accepted
responsibility for any resulting delay as Tenant Delay.

6. Window Coverings: Window coverings shall not be required by Landlord. ,
However in -the event, that Tenant desires window coverings, Tenant shall
request Landlord to provide, at Tenant's expense, Building Grade window
treatment as part of the Tenant Improvements. The use of Building Grade window
treatment is essential to maintain the exterior appearance of the Building,
therefore no other window treatment shall be permitted by Landlord; provided
that Tenant may, at its option, obtain Building Grade window treatment from
other sources and have same installed at Tenant's sole expense.

 

EXECUTED BY the parties hereto simultaneously with the Lease and attached
thereto as Exhibit "D".

Witnesses as to Landlord

______________________________
Print Name: Michael Burnsed

______________________________
Print Name: Bruce N. Jackson

LANDLORD

SOUTHPARK CORPORATE CENTER, L.L.C.,
a Delaware Limited Liability Company

By: PM SOUTHPARK CORPORATE CENTER, LC
a Florida Limited Liability Company,
as Manager

By: ___________________________
M. Craig Meek, Manager

Witnesses as to Tenant

______________________________
Print Name: Nancy Y. Impey

______________________________
Print Name: David B. Wales

E-LOAN, INC.

By: _________________________________
Print Name: Frank M. Siskowski
As Its: Secretary & CFO




--------------------------------------------------------------------------------




EXHIBIT "E"

METRO SQUARE OFFICE LEASE AGREEMENT

Rules and Regulations

1. The sidewalk, entrances, passages, courts, elevators, vestibules, stairways,
corridors, and other Common Areas obstructed or encumbered by any Tenant or used
for any purpose other than ingress and egress to and from the Premises. Tenant
shall not permit its employees or customers to congregate or loiter in the
Common Areas.

2. No awnings or other projections shall be attached to the outside walls of the
Project building without the prior written consent of Landlord. Except as
permitted as part of the Tenant Improvements, no curtains, blinds, shades, or
screens shall be attached to or hung in, or used in connection with, any window
or door of the Premises, without the prior written consent of Landlord, which
consent may be withheld in Landlord's sole discretion.

3. Except as otherwise permitted by Landlord pursuant to this Lease, no sign,
advertisement, notice or other lettering shall be exhibited, inscribed, painted
or affixed by any Tenant on any part of the outside of the Premises or Building
or on the inside of the Premises if the same can be seen from the outside of the
Premises. In the event of a violation of the foregoing by Tenant, Landlord may
remove same without any liability and may charge the expense incurred by such
removal to the Tenant

4. Tenant shall not occupy or permit any portion of the Premises to be occupied
as an, office for a public stenographer or typist, as a barber or manicure shop,
an employment bureau, or any other use not expressly permitted pursuant to this
Lease. Tenant shall not engage or pay any employees on the Premises, except
those actually working for Tenant at the Premises. The Premises shall not be
used for gambling, lodging, or sleeping or for any immoral or illegal purposes.

5. The skylights, windows, and doors that reflect or admit light and air into
the halls, passageway or other interior Common Areas, if any, shall not be
covered or obstructed by any Tenant nor shall any bottles, parcels or other
articles be placed on the window sills.

6. Toilets, lavatories, urinals and other plumbing fixtures shall not be used
for any purposes other than those for which they were constructed and shall not
be used to dispose of any sweepings, rubbish, rags, or other trash or refuse.
All damages resulting from any misuse of the fixtures by Tenant, its servants,
employees, agents, or licensees shall be home by Tenant.

7. Except for the hanging of pictures and similar items of office decor which do
not materially damages the Premises, Tenant shall not mark, paint, drill into,
or in any way deface any part of the Premises or the Building of which they form
a part. No boring, cutting, or stringing of wires shall be permitted in the
Premises or the Building, except with the prior written consent of Landlord.
Should a Tenant require wiring for any communication service, Landlord will
direct where and how wires are to be introduced and placed, and none shall be
introduced or placed except as Landlord shall direct. Neither Tenant nor
Tenant's agents including, but not limited to, electrical repairmen and
telephone installers, shall lift, remove or in any way alter of disturb any of
the interior ceiling materials of the Premises or Building, nor shall any of
same have any access whatsoever to the area above the interior ceiling of the
Premises or the Building except with the prior written consent of Landlord and
in accordance with the guidelines established by Landlord. No antennas shall be
permitted in the Premises or in, on or around the Building.

8. No bicycles, vehicles, or animals of any kind shall be brought into or kept
in or about the Premises, and no cooking shall be done or permitted by any
Tenant on the Premises, except in connection with employee lunch or coffee room;
and Tenant shall not cause or permit any unusual or objectionable odors to be
produced upon or permeate from the Premises.

9. Landlord shall have the right to retain a passkey and, as provided in this
Lease, to enter the Premises to examine same or to make such alterations and
repairs as may be deemed necessary, or to exhibit same to prospective tenants,
mortgagees or purchasers.

10. Tenant shall not make, or permit to be made, any noises which, in Landlord's
reasonable opinion, disturb or interfere ;with occupants of the Building or
neighboring Project buildings or those having business with them, whether by the
use of any musical instrument, radio, talking machine, unmusical noise,
whistling, singing, or in any other way. Tenant shall not throw anything out of
doors, windows, or skylights, if any.

11. Tenant shall not place additional locks or bolts of any kind upon any of the
Premises doors or windows, without Landlord's consent, nor shall any changes be
made in existing locks or the mechanism thereof, without Landlord's consent.
Tenant must, upon the termination of this Lease return to Landlord all keys to
the Premises and any interior of offices and toilet rooms.

12. All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place during the hours which the
Landlord or its agent may determine from time to time. All such movement shall
be under supervision of Landlord and in the manner agreed between Tenant and
Landlord by pre-arrangement before performance. Such pre-arrangements initiated
by Tenant will include determination by Landlord, subject to his decision and
control, of the time, method, and routing of movement and limitations imposed by
safety or other concerns which may prohibit any article, equipment or any other
item from being brought into the building. Landlord reserves the right to
prescribe the weight and position of all safes, which must be placed upon 2-inch
thick plank strips to distribute the weight. Any damage done to the Building or
to other Tenants or to other persons in bringing in or removing safes, furniture
or other bulky or heavy articles shall be paid for by the Tenant.

13. Tenant agrees that all machines or machinery placed in the Premises by
Tenant will be installed so as to prevent any vibration or annoyance to any
other Building tenants (as determined by Landlord in its reasonable opinion),
and it is agreed that upon written request of Landlord, Tenant will, within ten
(10) days after the mailing of such notice, take appropriate steps to provide
for the absorbing, preventing, or decreasing of noise from any or all machines
or machinery placed in the Premises.

14. Employees of Landlord shall not receive or carry messages for or to any
Tenant or other person nor contract with or render free or paid services to
Tenant or Tenant's agent, employees, or invitees.

15. Canvassing, soliciting, and peddling in or around the Project is prohibited,
and Tenant shall cooperate to prevent the same.

16. Landlord will not be responsible for lost, stolen, or damaged property,
equipment, money, or jewelry from the Premises or any Common Areas, regardless
of whether such loss occurs when such area is locked against entry or not.

17. Neither Tenant, nor any of Tenant's Agents, shall at any time bring or keep
upon the Premises any inflammable, combustible, or explosive fluid, chemical, or
substance, except small quantities of customary office supplies stored and
disposed of in accordance with applicable laws.

18. Landlord reserves the right to make such other and further reasonable rules
and regulations as in its judgment may from time to time be needed for the
safety, care and cleanliness of the Premises, the Building and the Project, and
for the preservation of good order therein; and any such other or further rules
and regulations shall be binding upon Tenant with the same force and effect as
if they had been inserted herein at the time of the execution of this Lease.




--------------------------------------------------------------------------------




EXHIBIT "F"

METRO SQUARE OFFICE LEASE AGREEMENT

Tenant Signage Regulations

1. Landlord shall, at its expense, construct and install a sign for the Building
in which the Premises are located (the "Building Sign"), the design, materials
used and placement of the Building Sign to be subject to Landlord's sole
discretion. Tenant's trade name sign shall be fabricated and installed on the
Building Sign by Landlord, at its expense, using design and materials selected
by Landlord in its sole discretion.

2. If requested by Tenant, Landlord shall, in conjunction with the construction
and installation of the Tenant Improvements, construct and install a
ground-mounted monument sign adjacent to the main entry to the Premises
("Tenant's Entry Sign"), provided that the design, materials used and placement
of Tenant's Entry Sign shall be subject to Landlord's prior written approval,
which approval may be withheld or conditioned in Landlord's sole discretion; and
further provided that Tenant shall pay all of the cost and expense incurred in
connection with the design, fabrication, construction and installation of
Tenant's Entry Sign.

3. Any alteration(s) of Tenant's trade name as displayed on the Building Sign
and/or Tenant's Entry Sign and/or any alteration(s) of the design, construction
or placement of Tenant's Entry Sign shall be subject to (i) Landlord's prior
written approval and (ii) Tenant's payment, in advance, of the reasonable costs
of making such alteration(s).

4. Tenant shall be permitted to fabricate and install a sign on the main entry
door to the Premises or on a window adjacent thereto, displaying Tenant's trade
name and such other information as may be approved by Landlord in its sole
discretion; provided that such signage shall be subject to Landlord's prior
written approval and shall be designed, fabricated and installed at Tenant's
sole expense, using Building standard lettering and materials as may be
designated by Landlord in its sole discretion.

5. Tenant shall not be permitted to construct or install any additional signage
of any kind whatsoever in, on or around the Premises, the Building or the
Project, or position same so that it can be plainly viewed through Premises
windows, without obtaining Landlord's prior written consent, which consent may
be withheld or conditioned by Landlord in its sole discretion. Any sign
installed by Tenant with Landlord's consent shall be removed by Tenant, at it,:
sole expense, as of the expiration or earlier termination date of this Lease,
and any damage resulting from such removal shall be repaired by Tenant, at
Tenant's expense.

6. Landlord shall have the right, in its sole discretion, to construct,
fabricate and install other signage in, on and around the Building and die
Project, including the Common Areas, using Building Standard design and
materials or other design and materials selected by Landlord in its sole
discretion. Landlord shall have the right to permit other Project tenants to
install signage in such other locations and using such other design and
materials as Landlord may elect in its sole discretion.

7. As of the date of this Lease, the Building Standard signage design and
materials are as follows:

a. Entry door signs shall be 2.5 inch white vinyl letters applied to inside door
surface, with Tenant's logo, if requested, subject to Landlord's approval.

b. Tenant's Entry Sign shall be 4 feet high and 5 feet wide, aluminum
construction with Texcote sprayed finish painted in keeping with Building color
scheme, as designed by Landlord, with 5 inch vinyl letters in color approved by
Landlord mounted on one face only.




--------------------------------------------------------------------------------




EXHIBIT "G"

METRO SQUARE OFFICE LEASE AGREEMENT

[Issuer's Letterhead]

February _, 2000

IRREVOCABLE LETTER OF CREDIT NO. _______

Southpark Corporate Center, L.L.C.
Building G
3563 Phillips Highway
Jacksonville, Florida 32207

Gentlemen:

We hereby open our irrevocable credit in your favor, at the request and for the
account of E-Loan, Inc., a _________________________ ("Account Party"), in the
initial amount of Five Hundred Thousand and no/100 U.S. Dollars ($500,000.00),
effective immediately, which amount shall, upon receipt by us from you of a
"Reduction Certificate" (as hereinafter defined) during the month of June, 2002
and each June thereafter, automatically be reduced on July 14, 2002, and on each
July 14 thereafter, so that, as long as we have received from you a Reduction
Certificate during the immediately preceding month of June, the Maximum
Available Amount (herein so called) under this Letter of Credit shall never
exceed the following amounts during the following time periods:

Time Period

Maximum Available Amount

July 14, 2000 through July 13, 2002

$500,000

July 14, 2002 through July 13, 2003

$410,000

July 14, 2003 through July 13, 2004

$320,000

July 14, 2004 through July 13, 2005

$160,000

The Maximum Available Amount shall be available by your draft(s) on us from time
to time, at sight, in form and substance as set forth on _Exhibit A attached
hereto, accompanied by (i) the original of this Letter of Credit and (ii) a
written statement signed by a person purporting to be either an officer,
authorized representative, or member of either PM Southpark Corporate Center,
LC, a Florida limited liability company, or IRP Southpark, LLC, a Delaware
limited liability company, acting as a member in Southpark Corporate Center,
L.L.C., a Delaware limited liability company, stating the following:

An event of default has occurred under that certain office lease (the "Lease"),
dated February 4, 2000, executed by Southpark Corporate Center, L. L. C. , a
Delaware limited liability company ("Landlord"), and E-Loan, Inc., a Delaware
corporation ("Tenant"), and all applicable notice and cure periods (if any) have
been exhausted without said event of default having been cured to Landlord's
satisfaction.

Notwithstanding anything contained in this Letter of Credit to the contrary, the
above reductions occurring on July 14, 2002 and each July 14 thereafter, shall
not occur and the Maximum Available Amount then in effect shall remain at such
level throughout the term of this Letter of Credit, unless reduced by a- drawing
on this Letter of Credit by you, unless we receive from you, during each month
of June immediately preceding such July 14, a written statement (a "Reduction
Certificate") signed by a person purporting to be either an officer, authorized
representative, or member of either PM Southpark Corporate Center, LC, a Florida
limited liability company, or IRP Southpark, LLC, a Delaware limited liability
company, acting as a member in Southpark Corporate Center, L.L.C., a Delaware
limited liability company, stating the following:

A default or breach has not, to the knowledge of Southpark Corporate Center,
L.L.C., a Delaware limited liability company ("Landlord"), occurred which
remains uncured to the satisfaction of Landlord under that certain Office Lease
(the "Lease"), dated February 4, 2000, executed by Landlord and E-Loan, Inc., a
Delaware corporation.

Partial drawings under this Letter of Credit are permitted. The amount and date
of presentation of any draft drawn and presented pursuant to the terms of this
Letter of Credit shall be noted on this Letter of Credit by us. After making
such notation, this Letter of Credit shall be returned immediately to you,
unless any such draft presented and paid shall have exhausted this credit, in
which case this Letter of Credit shall be retained by us.

This Letter of Credit is transferable without limitation as to the number of
transfers or transferees.

We hereby engage with the drawers, endorsers and bona fide holders of drafts
drawn under in compliance with the terms of this Letter of Credit that such
drafts will be duly, honored if presented for payment at our office located at
_____________________________, prior to the time of expiration hereof. Such
drafts will, if presented before 10:00 a.m., local time on any Banking Day (as
hereinafter defined), be paid in immediately available funds before 4:00 p.m.,
on the Banking Day so presented. Such drafts will, if presented after 10:00
a.m.,* local time on any Banking Day, be paid in immediately available funds
before 4:00 p.m. on the first Banking Day occurring after the Banking Day on
which such draft is so presented. "Banking Day" means a day on which federally
insured commercial banks are open for business.

This Letter of Credit shall expire as of our close of business on July 13, 2005.

Except to the extent of conflict with the provisions of this Letter of Credit,
this Letter of Credit is subject to the provisions of the Uniform Customs and
Practice for Documentary Credits 1993 Revision, International Chamber of
Commerce Publication No. 500 (the "UCP").

Very truly yours,

_______________________________________

By: __________________________
Print Name: _____________________
Title: __________________________




--------------------------------------------------------------------------------




Exhibit "A" to Irrevocable Letter of Credit

DRAFT

$________________________

_______________, 200___

[Name and Address of Issuer]
__________________________
__________________________
__________________________

Pay to the order of _______________________, on sight, the sum of
___________________________________ and ____/100 U.S. Dollars ($_____________).
Drawn under ______________________ Irrevocable Letter of Credit No. _____, dated
February ___ , 2000.

_________________________________

By: __________________________
Print Name: ____________________
Title: __________________________

_________________________________

By: __________________________
Print Name: ____________________
Title: __________________________




--------------------------------------------------------------------------------




METRO SQUARE

OFFICE LEASE

 

 

LANDLORD: Southpark Corporate Center, L.L.C.

TENANT: E-Loan, Inc.

LEASE DATE: February 4, 2000

PREMISES: Suite ___, Building "E"

 

 




--------------------------------------------------------------------------------




TABLE OF CONTENTS

1. DEMISED PREMISES. *

1.1 Description of Premises *

1.2 Floor Area of the Premises *

1.3 Common Areas. *

1.4 Use of Premises. *

1.5 Improvements to the Premises *

1.6 Radon Gas Statutory Notice *

1.7 Option to Expand *

2. TERM OF LEASE. *

2.1 Commencement and Expiration Dates *

2.2 Substantial Completion *

2.3 Memorandum of Commencement *

2.4 Inspection and Punchlist *

2.5 Option to Renew *

2.6 Tenant's Right to Cancel Lease *

3. RENT AND SECURITY. *

3.1 Base Rent. *

3.2 Late Charges and Interest *

3.3 Additional Rent. *

3.4 Rent Taxes *

3.5 Personal Property Tax *

3.6 Security Deposit. *

3.7 Additional Security. *

4. AFFIRMATIVE OBLIGATIONS OF LANDLORD AND TENANT. *

4.1 Compliance with Laws. *

4.2 Services and Utilities. *

4.3 Repairs and Maintenance. *

4.4 Surrendering the Premises *

4.5 Parking *

5. TENANT'S RIGHTS AND OBLIGATIONS *

5.1 Alterations. *

5.2 Assignment and Subleasing. *

6. INSURANCE AND INDEMNIFICATION. *

6.1 Insurance. *

6.2 Indemnification. *

6.3 Limitation of Landlord's Liability. *

6.4 Survival *

7. LOSS OF PREMISES DUE TO CASUALTY OR CONDEMNATION. *

7.1 Casualty Damage. *

7.2 Condemnation. *

8. DEFAULT. *

8.1 Tenant's Default *

8.2 Landlord's Default Remedies. *

8.3 Landlord's Default *

8.4 Exception to Cure Periods *

8.5 Self-Help *

8.6 Survival *

9. SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE. *

9.1 Subordination. *

9.2 Estoppel Certificate *

9.3 Quiet Possession *

10. LANDLORD'S RIGHTS AND OBLIGATIONS. *

10.1 Rules and Regulations *

10.2 Construction Liens. *

10.3 Right of Entry. *

10.4 Holdover. *

10.5 Signs. *

11. DELETED *

12. ARBITRATION OF DISPUTES. *

12.1 Procedure *

12.2 Payment *

12.3 Disputes Subject to Arbitration *

13. NOTICES. *

13.1 Delivery *

13.2 Effective Date of Notice; Change of Address *

14. HAZARDOUS MATERIALS *

14.1 Use of Hazardous Materials *

14.2 Indemnification of Landlord *

14.3 Definitions *

14.4 Disclosure *

14.5 Inspection *

14.6 Reports *

14.7 Default *

14.8 Indemnification of Tenant *

15. MISCELLANEOUS. *

15.1 Broker's Warranty *

15.2 Attorneys' Fees *

15.3 Partial Invalidity *

15.4 Waiver *

15.5 Binding Effect *

15.6 Governing Law; Venue *

15.7 Waiver of Jury Trial and Counterclaim *

15.8 Insurance Increase *

15.9 Recording *

15.10 Survival of Remedies *

15.11 Landlord's Title; Authority of Parties *

15.12 Business Days *

15.13 Time of Essence *

15.14 Entire Agreement *

15.15 Definition of Lease *






--------------------------------------------------------------------------------


